LOAN AGREEMENT

THIS LOAN AGREEMENT (this "Agreement") is made as of December 31, 2002 (the
"Closing Date"), by and between GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation ("Lender"), and ROMACORP, INC., a Delaware corporation
("Borrower").

AGREEMENT:

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1. Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:

"ADA" means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

"Advance" or "Advances" means, as the context may require, individually and
collectively, the Revolving Loan Advances and Senior Note Advances made in
accordance with Section 2.

"Affiliate" means any Person which directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, "controls", "under common control with" and "controlled by" means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

"Applicable Regulations" means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to any of the Borrower Parties.

"Anti-Money Laundering Laws" means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. Section 1956 and 1957, and the BSA.

"Borrower Parties" means, collectively, Borrower and the Guarantors of the Loan
(including, in each case, any predecessors-in-interest).

"Business Day" means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

"BSA" means the Bank Secrecy Act (31 U.S.C. Section 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

"Change of Control" means a change in control of the Borrower, including,
without limitation, a change in control resulting from direct or indirect
transfers of voting stock or partnership, membership or other ownership
interests, whether in one or a series of transactions provided that such
transfers between Sentinel Capital Partners and its Affiliates shall not
constitute a Change of Control. For purposes of this definition, "control" means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Borrower and a Change of Control
will occur if any of the following occur: (i) any merger or consolidation by the
Borrower with or into any other entity other than a merger of the Borrower and
another entity, the sole purpose of which is to change the Borrower's state of
incorporation; or (ii) if any "Person" as defined in Section 3(a)(9) of the
Securities and Exchange Act of 1934, as amended (the "Exchange Act"), other than
Sentinel Capital Partners or its Affiliates and as used in Section 13(d) and
14(d) thereof, including a "group" as defined in Section 13(d) of the Exchange
Act, subsequent to the Closing, becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), of securities of the Borrower representing
50% or more of the combined voting power of Borrower's then outstanding
securities (other than indirectly as a result of the redemption by the Borrower
of its securities).

"Closing" means the disbursement of the Initial Advance by Title Company as
contemplated by this Agreement.

"Code" means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

"Declining Maximum Loan Amount

" has the meaning set forth in the Note.



"Default Rate"

has the meaning set forth in the Note.



"EBITDA" has the meaning set forth in Section 6.N.

"Entity" means any entity that is not a natural person.

"Environmental Condition" means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any other environmental medium comprising or surrounding any of
the Premises, whether or not yet discovered, which would reasonably be expected
to or does result in any damage, loss, cost, expense, claim, demand, order or
liability to or against any of the Borrower Parties or Lender by any third party
(including, without limitation, any Governmental Authority), including, without
limitation, any condition resulting from the operation of business at any of the
Premises and/or the operation of the business of any other property owner or
operator in the vicinity of the Premises and/or any activity or operation
formerly conducted by any person or entity on or off any of the Premises.

"Environmental Indemnity Agreement" means the environmental indemnity agreement
dated as of the date of this Agreement executed by Borrower for the benefit of
the Indemnified Parties and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

"Environmental Laws" means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials or USTs
and/or the protection of human health or the environment by reason of a Release
or a Threatened Release of Hazardous Materials or relating to liability for or
costs of Remediation or prevention of Releases. "Environmental Laws" includes,
but is not limited to, the following statutes, as amended, any successor
thereto, and any legally binding regulations, rulings, orders or decrees
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations, orders, injunctions and decrees of Governmental Authorities:
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq.; the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. Section 11001 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 5101 et seq.; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to USTs), 42 U.S.C.
Section 6901 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq.; the
Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic Substances Control Act,
15 U.S.C. Section 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 7401 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. Section 136 et seq.; the Endangered Species Act, 16 U.S.C. Section 1531
et seq. and the National Environmental Policy Act, 42 U.S.C. Section 4321
et seq. "Environmental Laws" also includes, but is not limited to, any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations, orders, injunctions and decrees of Governmental Authorities and
common law: conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of any of the Premises to any Governmental Authority or
other person or entity, whether or not in connection with transfer of title to
or interest in property; imposing conditions or requirements relating to
Hazardous Materials in connection with permits or other authorizations required
by Governmental Authorities; relating to the handling and disposal of Hazardous
Materials; relating to nuisance, trespass or other causes of action related to
Hazardous Materials; and relating to wrongful death, personal injury, or
property or other damage in connection with the physical condition or use of any
of the Premises by reason of the presence of Hazardous Materials in, on, under
or above any of the Premises.

"Environmental Lien" has the meaning set forth in Section 5.K(9).

"Equipment" means the equipment, trade fixtures, furniture, furnishings,
appliances and other tangible personal property owned by Borrower Parties and
located at the Space Leased Premises and the Premises (but excluding beverage
and oil filtration equipment).

"Equipment Security Agreement" means the Equipment Security Agreement dated as
of the date of this Agreement between Lender and Borrower, as the same may be
amended from time to time, granting Lender a security interest in the Equipment
located at the Space Leased Premises.

"Event of Default" has the meaning set forth in Section 9.

"Fee" means an underwriting, valuation and processing fee equal to $250,000.00.

"Fee Premises" means the parcel or parcels of real estate owned in fee by
Borrower, corresponding to the FFC File Numbers and addresses identified on
Schedule I attached hereto, together with all rights, privileges and
appurtenances associated therewith and all buildings, fixtures and other
improvements located thereon.

"Franchise Agreements" has the meaning set forth in the Franchise Security
Agreement.

"Franchise Security Agreement" means, collectively, the Franchise Security
Agreements dated as of the date of this Agreement between each of the Guarantors
and Lender, as the same may be amended from time to time, granting Lender a
security interest in all Royalty Payments payable to Guarantors pursuant to the
Franchise Agreements.

"Funded Debt" has the meaning set forth in Section 6.N.

"GAAP" means generally accepted accounting principles consistently applied.

"Governmental Authority" means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over any of
the Premises or any of the Borrower Parties.

"Ground Lease Default" has the meaning set forth in Section 9.A(7).

"Ground Lease Estoppel Certificate and Consents" has the meaning set forth in
Section 4.H.

"Ground Lease Release Prepayment" has the meaning set forth in Section 9.A(7).

"Ground Leased Premises" means those parcels of real estate in which Borrower
has a leasehold interest in the land and, subject to the terms of the Ground
Lease, owns fee title to the buildings and improvements thereon, corresponding
to the FFC File Numbers and addresses identified on Schedule II hereto, together
with all rights and privileges of Borrower and appurtenances associated
therewith and all buildings, fixtures and improvements located thereon.

"Ground Leases" means, collectively, those ground leases relating to the Ground
Leased Premises and all modifications, amendments and supplements thereto
disclosed in the Ground Lease Estoppel Certificate and Consents delivered with
respect thereto, and all modifications, amendments and supplements consented to
by Lender pursuant to the terms of the Mortgages.

"Ground Lessors" means the lessors under the Ground Leases.

"Guarantors" means Roma Systems, Inc. and Roma Franchise Corporation.

"Guaranty" or "Guaranties" means, as the context may require, the unconditional
guaranty of payment and performance dated as of the date of this Agreement,
executed by each of the Guarantors for the benefit of Lender with respect to the
Loan or the unconditional guaranties of payment and performance dated as of the
date of this Agreement, executed by the Guarantors for the benefit of Lender
with respect to the Loan, as the same may be amended from time to time.

"Hazardous Materials" means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant;
(b) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of "hazardous substances,"
"toxic substances," "hazardous materials," "hazardous wastes," "regulated
substances" or words of similar meaning and effect under any Environmental Laws;
and (d) any other chemical, material, gas or substance the exposure to or
release of which is prohibited, limited or regulated by any Governmental
Authority that asserts or may assert jurisdiction over any of the Premises or
the operations or activity at any of the Premises.

"Indemnified Parties" means Lender, the trustees under the Mortgages, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by any of the Mortgages is or will have been recorded, persons and
entities who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, investors or prospective investors in
any Securitization, Participation or Transfer, as well as custodians, trustees
and other fiduciaries who hold or have held a full or partial interest in the
Loan for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in any of the Loan
or any of the Premises, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender's assets and business).

"Indemnity Agreements" means all indemnity agreements executed for the benefit
of any of the Borrower Parties or any prior owner, lessee or occupant of the
Premises in connection with Hazardous Materials, including, without limitation,
the right to receive payments under such indemnity agreements.

"Initial Advance" has the meaning provided in Section 2 hereof.

"Landlord Consents" means, collectively, those Landlord's Agreements Regarding
Equipment executed by the landlords under the Space Leases in favor of Lender.

"Lease Release Prepayments" means collectively all Ground Lease Release
Prepayments and Space Lease Release Prepayments made by Borrower.

"Lender Entities" means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).

"Loan" means, collectively, the Revolving Loan Advances and the Senior Note
Advances.

"Loan Amount" means, as the context may require, the maximum amount of the Loan,
as evidenced by the Note and as set forth in Section 2.

"Loan Documents" means, collectively, this Agreement, the Note, the Mortgages,
the Environmental Indemnity Agreement, the Equipment Security Agreement, the
Franchise Security Agreement, the UCC-1 Financing Statements, the Guaranties,
the Post-Closing Agreement and all other documents, instruments and agreements
executed in connection therewith or contemplated thereby, as the same may be
amended from time to time.

"Loan Pool" means:

(i)    in the context of a Securitization, any pool or group of loans that are a
part of such Securitization;

(ii)   in the context of a Transfer, all loans which are sold, transferred or
assigned to the same transferee; and

(iii)  in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

"Material Adverse Effect" means a material adverse effect on (i) the financial
condition, operations, assets, business or property of the Borrower and its
subsidiaries, taken as a whole, (ii) the use of any of the Premises as a
Permitted Concept or (iii) Borrower's ability to perform its obligations under
the Loan Documents.

"Maturity Date" has the meaning set forth in the Note.

"Minimum Release Ratios" has the meaning set forth in Section 12.

"Mortgage" or "Mortgages" means, as the context may require, the deed of trust
or mortgage dated as of the date of this Agreement executed by Borrower for the
benefit of Lender with respect to a Premises or the deeds of trust or mortgages
dated as of the date of this Agreement executed by Borrower for the benefit of
Lender with respect to all of the Premises, as the same may be amended from time
to time. A Mortgage has been executed for each Premises.

"Net Sale Proceeds" means the gross selling price of the Premises or Space
Leased Premises and Equipment located thereon that is the subject of the
Premises/Equipment Transfer less all reasonable and customary costs and expenses
incurred by Borrower in connection with the Premises/Equipment Transfer,
including, without limitation, reasonable attorneys' fees and costs,
commissions, transfer fees and taxes payable by Borrower and title, escrow and
recording fees and costs payable by Borrower.

"Note" means the promissory note dated as of the date of this Agreement executed
by Borrower in favor of Lender evidencing the Loan, as the same may be amended,
restated and/or substituted from time to time.

"Obligations" has the meaning set forth in the Mortgages.

"OFAC Laws and Regulations" means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), the Foreign Terrorist Organizations Sanctions Regulations (Title
31 Part 597 of the U.S. Code of Federal Regulations), and the Cuban Assets
Control Regulations (Title 31 Part 515 of the U.S. Code of Federal Regulations),
and all other present and future federal, state and local laws, ordinances,
regulations, policies, lists (including, without limitation, the Specially
Designated Nationals and Blocked Persons List) and any other requirements of any
Governmental Authority (including, without limitation, the United States
Department of the Treasury Office of Foreign Assets Control) addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war, each as
hereafter supplemented, amended or modified from time to time, and the present
and future rules, regulations and guidance documents promulgated under any of
the foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other states or localities.

"Other Agreements" means, collectively, all agreements and instruments between,
among or by (1) any of the Borrower Parties and/or any controlled Affiliate of
any of the Borrower Parties (including any controlled Affiliate of any
predecessor-in-interest to any of the Borrower Parties), and (2) any of the
Lender Entities, including, without limitation, promissory notes and guaranties;
provided, however, the term "Other Agreements" shall not include the agreements
and instruments defined as the Loan Documents.

"Participation" means one or more grants by Lender or any of the other Lender
Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.

"Permitted Amounts" means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of, or give rise to a remedial obligation under,
any Environmental Laws and is customarily employed in the ordinary course of, or
associated with, similar businesses to the businesses operated at the Premises.

"Permitted Concept" means a Tony Roma's restaurant or any other nationally or
regionally recognized restaurant approved by Lender in its reasonable
discretion.

"Permitted Exceptions" means (a) real estate taxes, assessments and other
governmental levies, fees or charges imposed with respect to such Premises which
are not due and payable as of the date of the Closing or which are being
contested by appropriate proceedings; (b) mechanics liens and similar liens for
labor, materials or supplies provided with respect to such Premises incurred in
the ordinary course of business for amounts which are not delinquent and which
would not, individually or in the aggregate, have a Material Adverse Effect or
which are being contested by appropriate proceedings; (c) zoning, building codes
and other land use laws regulating the use or occupancy applicable to a Premises
or the activities conducted thereon which are imposed by any governmental
authority having jurisdiction over a Premises which are not violated by the
current use or occupancy of a Premises or the operation of the Permitted
Concept, or any violation which would not have a Material Adverse Effect; (d)
easements, covenants, conditions, restrictions and other similar matters
affecting title to a Premises and other title defects which do not or would not
materially impair the use or occupancy of a Premises or the operation of the
Permitted Concept; and (e) in the case of each Ground Leased Premises, the
Ground Leases.

"Permitted Liens" means (a) liens under the Loan Documents or otherwise arising
in favor of Lender, (b) (i) statutory liens of landlords (provided that any such
landlord has executed either a Landlord Consent or Ground Lease Estoppel
Certificate and Consent, as applicable), (ii) statutory liens of carriers,
warehousemen, mechanics and/or materialmen, and (iii) other liens imposed by law
or that arise by operation of law in the ordinary course of business from the
date of creation thereof, in each case only for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained by
Borrower in accordance with GAAP to the satisfaction of Lender in its reasonable
discretion, (c) liens incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers' compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Debt), statutory obligations and
other similar obligations, (d) purchase money liens in connection with the
purchase by any Borrower Party of equipment (other than the Equipment, any
Substitute Equipment or any replacements thereof) in the normal course of
business, (e) judgment Liens so long as they and/or the judgment they are
securing do not constitute or result in an Event of Default, (f) any right of
set-off granted in favor of any financial institution in respect of deposit
accounts opened and maintained in the ordinary course of business, and (g) any
interest or title of a lessor or sublessor in respect of assets owned by such
lessor or licensor and leased by or licensed to Borrower.

"Person" means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

"Post-Closing Agreement" means the Post-Closing Agreement dated as of the date
of this Agreement executed by Borrower for the benefit of Lender.

"Post-Unsecured Debt Corporate Fixed Charge Coverage Ratio" has the meaning set
forth in Section 6.M.

"Premises" means, collectively, Ground Leased Premises and Fee Premises,
together with all of Borrower's rights and privileges and all appurtenances
associated therewith and all buildings, fixtures and other improvements now or
hereafter located thereon (whether or not affixed to such real estate). As used
herein, the term "Premises" shall mean either a singular property or all of the
properties collectively, as the context may require.

"Premises/Equipment Transfer" has the meaning set forth in Section 12.

"Pre-Unsecured Debt Corporate Fixed Charge Coverage Ratio" has the meaning set
forth in Section 6.L.

"Questionnaires" means the environmental questionnaires completed on behalf of
the Borrower Parties with respect to the Premises and submitted to Lender in
connection with the issuance of the Loan.

"Release" means any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials.

"Release Cap" has the meaning set forth in Section 12.

"Remediation" means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials required by any Environmental Law or any Governmental
Authority, any actions to prevent, cure or mitigate any Release or any action to
comply with any Environmental Laws or with any permits issued pursuant thereto
and any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or any evaluation relating
to any Hazardous Materials conducted in connection with any of the foregoing
activities.

"Restoration" has the meaning set forth in the Mortgages.

"Revolving Loan Advances" has the meaning set forth in Section 2.A.

"Royalty Payments" means all payments, revenues, profits, income and royalties
payable to Borrower Parties under the Franchise Agreements.

"Securitization" means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans owned by
Lender or any of the other Lender Entities (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities), and the issuance of bonds, certificates, notes or other
instruments evidencing interests in pools of such loans, whether in connection
with a permanent asset securitization or a sale of loans in anticipation of a
permanent asset securitization. Each Securitization shall be undertaken in
accordance with all requirements which may be imposed by the investors or the
rating agencies involved in each such sale, disposition, transfer or assignment
or which may be imposed by applicable securities, tax or other laws or
regulations.

"Senior Notes" means the unsecured 12% senior notes due 2006 of Borrower,
existing on the date of this Agreement.

"Senior Note Advances" has the meaning set forth in Section 2.B.

"Space Leases" means those leases relating to the Space Leased Premises and all
modifications, amendments and supplements thereto disclosed in the Landlord
Consents delivered with respect thereto, as may be amended or supplemented from
time to time.

"Space Lease Default" has the meaning set forth in Section 9.A(8).

"Space Lease Release Prepayment" has the meaning set forth in Section 9.A(8).

"Space Leased Premises" means those parcels of real estate in which Borrower
owns a leasehold interest in the land and improvements thereon, corresponding to
FFC File Numbers and addresses identified on Schedule III hereto.

"Substitute Documents" has the meaning set forth in Section 11.

"Substitute Equipment" has the meaning set forth in Section 11.

"Substitute Premises" means one or more parcels of real estate substituted for a
Premises or Space Leased Premises in accordance with the requirements of
Section 11. If the Substitute Premises is substituted for a Premises, then the
Substitute Premises shall include all rights, privileges and appurtenances
associated therewith and all buildings, fixtures and other improvements located
thereon (whether or not affixed to such real estate). For purposes of clarity,
where two or more parcels of real estate comprise a Substitute Premises, such
parcels or interests shall be aggregated and deemed to constitute the Substitute
Premises for all purposes of this Agreement.

"Terrorism Laws" means Executive Order 13224 issued by the President of the
United States of America, the Terrorism Sanctions Regulations (Title 31 Part 595
of the U.S. Code of Federal Regulations), the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 of the U.S. Code of Federal
Regulations), and the Foreign Terrorist Organizations Sanctions Regulations
(Title 31 Part 597 of the U.S. Code of Federal Regulations), and all other
applicable federal, state and local laws, ordinances, regulations, policies and
any other requirements of any Governmental Authority (including, without
limitation, the United States Department of the Treasury Office of Foreign
Assets Control) addressing, relating to, or attempting to eliminate, terrorist
acts and acts of war, each as hereafter supplemented, amended or modified from
time to time, and the applicable rules, regulations and guidance documents
promulgated under any of the foregoing, or under similar laws, ordinances,
regulations, policies or requirements of other states or localities.

"Threatened Release" means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any of the Premises which may
result from such Release.

"Title Company" means Lawyers Title Insurance Corporation.

"Transfer" means one or more sales, transfers or assignments by Lender or any of
the other Lender Entities to a third party of notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any of the other Lender
Entities or any or all servicing rights with respect thereto.

"Transfer Release Prepayments" has the meaning set forth in Section 12.

"UCC-1 Financing Statements" means such UCC-1 Financing Statements as Lender
shall file with respect to the transactions contemplated by this Agreement.

"U.S. Publicly-Traded Entity" is an Entity whose securities are: (i) listed on a
national securities exchange; (ii) quoted on an automated quotation system in
the U.S.; or (iii) at least 50% held by institutional investors (including
Sentinel Capital Partners), qualified institutional buyers or regulated
investment companies, or a wholly-owned subsidiary of such an Entity.



2.        Transactions.

A. On the terms and subject to the conditions set forth in this Section 2,
Lender shall make Advances to Borrower from time to time from the Closing until
the Business Day immediately preceding the Maturity Date in an aggregate amount
up to, but not exceeding, the lesser of (i) the Declining Maximum Loan Amount
minus the sum of all Senior Note Advances (as defined below) actually made,
whether or not repaid, or (ii) $20,000,000 (the "Revolving Loan Advances"). At
the Closing, Lender shall make an initial Advance of the Revolving Loan Advances
under this Section 2.A. in the amount of $20,000,000 (the "Initial Advance").
Subject to the limitations of Section 2 and the other terms and conditions of
the Loan Documents, Borrower may repay, borrow and reborrow the maximum
aggregate amount of the Revolving Loan Advances permitted under this Section
2.A. from the Closing until the Business Day immediately preceding the Maturity
Date.

B. At any time prior to January 1, 2004, at Borrower's written request, Lender
shall make additional Advances in an aggregate amount of up to, but not
exceeding, $5,000,000 (collectively, the "Senior Note Advances"). The Senior
Note Advances may be requested and shall be used by Borrower solely for the
repayment of the Senior Notes, and, unless otherwise approved by Lender, the
Senior Note Advances shall be paid directly or through the use of an escrow
agent to the holder of the Senior Notes.

C. The Revolving Loan Advances and the Senior Note Advances will be evidenced by
the Note and secured by the Mortgages, the Equipment Security Agreement, and the
Franchise Security Agreement. Borrower shall repay the outstanding principal
amount of the Revolving Loan Advances and the Senior Note Advances together with
interest thereon in the manner and in accordance with the terms and conditions
of the Note and the other Loan Documents.

D. Lender shall have no obligation to make an Advance (i) so long as an Event of
Default or any event or condition that, with the giving of notice, the passage
of time, or both, would constitute an Event of Default under any of the Loan
Documents has occurred and is continuing or (ii) if Lender has accelerated the
maturity of the Note as the result of an Event of Default. All of the
representations and warranties set forth in Section 5 shall be true, correct and
complete in all material respects as of the date of each Advance (except for
those representations and warranties made as of a specific date, other than the
date of the Advance), as if restated as of such date, and Borrower shall be in
compliance with each of the covenants set forth in Section 6 as of the date of
each Advance.

E. Each Advance shall be made in cash or otherwise immediately available funds
subject to any prorations and adjustments required by this Agreement.

F. Borrower shall give Lender at least thirty (30) days' prior written notice of
each Advance (other than the Initial Advance) and shall provide a compliance
certificate to Lender, in a form to be provided by Lender, in order to establish
that Borrower is in compliance with all of its obligations, duties and covenants
under the Loan Documents. Each Advance shall be in an amount not less than
$50,000 in an integral multiple of $10,000. Advances shall be made no more
frequently than 2 times per calendar month.

3. Escrow Agent. Borrower and Lender hereby agree to employ Title Company to act
as escrow agent in connection with the transactions described in this Agreement.
Borrower and Lender will deliver to Title Company all documents, pay to Title
Company all sums and do or cause to be done all other things necessary or
required by this Agreement, in the reasonable judgment of Title Company, to
enable Title Company to comply herewith and to enable any title insurance policy
provided for herein to be issued. Title Company shall not cause the transaction
to close unless and until it has received written instructions from Lender and
Borrower to do so. Title Company is authorized to pay, from any funds held by it
for Lender's or Borrower's respective credit all charges and obligations payable
by them, respectively. Borrower will pay all reasonable charges payable by it to
Title Company. Title Company is authorized, in the event any conflicting demand
is made upon it concerning these instructions or the escrow, at its election, to
hold any documents and/or funds deposited hereunder until an action shall be
brought in a court of competent jurisdiction to determine the rights of Borrower
and Lender or to interplead such documents and/or funds in an action brought in
any such court. Deposit by Title Company of such documents and funds, after
deducting therefrom its reasonable charges and its reasonable expenses and
reasonable attorneys' fees incurred in connection with any such court action,
shall relieve Title Company of all further liability and responsibility for such
documents and funds. Title Company's receipt of this Agreement and opening of an
escrow pursuant to this Agreement shall be deemed to constitute conclusive
evidence of Title Company's agreement to be bound by the terms and conditions of
this Agreement pertaining to Title Company. Disbursement of any funds shall be
made by check, certified check or wire transfer, as directed by Borrower and
Lender. Title Company shall be under no obligation to disburse any funds
represented by check or draft, and no check or draft shall be payment to Title
Company in compliance with any of the requirements hereof, until it is advised
by the bank in which such check or draft is deposited that such check or draft
has been honored. Title Company is authorized to act upon any statement
furnished by the holder or payee, or a collection agent for the holder or payee,
of any lien on or charge or assessment in connection with the Premises,
concerning the amount of such charge or assessment or the amount secured by such
lien, without liability or responsibility for the accuracy of such statement.
The employment of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of any title insurance policy issued pursuant to the
provisions thereof.

4. Closing Conditions. The obligation of Lender to consummate the transactions
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions:

A. Title Insurance Commitments. Lender shall have received for each of the
Premises a preliminary title report and irrevocable commitment to insure title
in the amount of the Loan relating to such Premises, by means of a mortgagee's,
ALTA extended coverage policy of title insurance (or its equivalent, in the
event such form is not issued in the jurisdiction where the Premises is located)
issued by Title Company showing Borrower vested with good and marketable fee or
leasehold title, as the case may be, in the real property comprising such
Premises, committing to insure Lender's first priority lien upon and security
interest in such real property subject only to Permitted Exceptions, and
containing such endorsements as Lender may reasonably require.

B. Survey. Lender shall have received a current ALTA survey of each of the
Premises or its equivalent, the form and substance of which shall be
satisfactory to Lender in its reasonable discretion. Lender shall have obtained
a flood certificate indicating that the location of each of the Premises is not
within the 100-year flood plain or identified as a special flood hazard area as
defined by the Federal Emergency Management Agency, or if any Premises is in
such a flood plain or special flood hazard area, Borrower shall have provided
Lender with evidence of flood insurance maintained on such Premises in amounts
and on terms and conditions reasonably satisfactory to Lender.

C. Environmental. Lender shall have completed such environmental due diligence
of each of the Premises as it deems necessary or advisable in its sole
discretion, including, without limitation, receiving an Environmental Policy
with respect to each of the Premises, and Lender shall have approved the
environmental condition of each of the Premises in its reasonable discretion.

D. Compliance With Representations, Warranties and Covenants. All of the
representations and warranties set forth in Section 5 shall be true, correct and
complete in all material respects as of the Closing Date, and Borrower shall be
in compliance in all material respects with each of the covenants set forth in
Section 6 as of the Closing Date. No event shall have occurred or condition
shall exist or information shall have been disclosed by Borrower or discovered
by Lender which has had or would be reasonably likely to have a material adverse
effect on the Premises or Equipment, any of the Borrower Parties or Lender's
willingness to consummate the transaction contemplated by this Agreement.

E. Proof of Insurance. Borrower shall have delivered to Lender certificates of
insurance and copies of insurance policies showing that all insurance required
by the Loan Documents and providing coverage and limits reasonably satisfactory
to Lender are in full force and effect.

F. Legal Opinions. Borrower shall have delivered to Lender such legal opinions
as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.

G. Fee and Closing Costs. At or prior to the Closing, Borrower shall have paid
the Fee to Lender and shall have paid all costs Borrower is required to pay
pursuant to the Loan Documents and the Commitment Letter, dated November 18,
2002, including, without limitation, the cost of title insurance premiums and
all endorsements reasonably required by Lender, survey charges, UCC and
litigation search charges, the attorneys' fees of Borrower, reasonable
attorneys' fees and expenses of Lender, reasonable cost of the environmental due
diligence undertaken pursuant to Section 4.C, including, without limitation,
Lender's site and equipment inspection costs and fees, stamp taxes, mortgage
taxes, transfer fees, escrow, filing and recording fees and UCC filing and
recording fees (including preparation, filing and recording fees for UCC
continuation statements). Borrower shall have also paid all real and personal
property and other applicable taxes and assessments and other charges relating
to the Premises or Equipment which are due and payable on or prior to the
Closing Date as well as taxes and assessments due and payable subsequent to the
Closing Date but which Title Company requires to be paid at Closing as a
condition to the issuance of the title insurance policy described in
Section 4.A.

H. Ground Leases. Each of the Ground Leases shall be in full force and effect
and Borrower shall be entitled to occupy the Ground Leased Premises
corresponding thereto. Lender shall have approved each Ground Lease in its
reasonable discretion and Borrower shall have delivered to Lender an estoppel
certificate and consent from each Ground Lessor, the form and substance of which
shall be reasonably satisfactory to Lender in its reasonable discretion (the
"Ground Lease Estoppel Certificate and Consents"). Borrower shall have provided
Lender with a recorded copy (or executed original in recordable form) of a
memorandum of ground lease for each Ground Leased Premises. If any mortgages or
deeds of trust (or other similar security agreements) encumber fee simple title
to any Ground Leased Premises, the holders of such instruments shall have
delivered nondisturbance agreements in favor of Borrower and Lender with respect
to the corresponding Ground Leases in form and substance acceptable to Lender in
its reasonable discretion.

I. Space Leases. Each of the Space Leases shall be in full force and effect and
Borrower shall be entitled to occupy the Space Leased Premises corresponding
thereto. Lender shall have approved each of the Space Leases in its reasonable
discretion and Borrower shall have delivered to Lender a Landlord Consent from
each landlord under a Space Lease, the form and substance of which shall be
satisfactory to Lender in its reasonable discretion.

J. Closing Documents. At or prior to the Closing Date, Lender and/or the
Borrower Parties, as may be appropriate, shall have executed and delivered or
shall have caused to be executed and delivered to Lender, or as Lender may
otherwise direct, the Loan Documents and such other documents, payments,
instruments and certificates, as Lender may reasonably require in form
reasonably acceptable to Lender.

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with the Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

5. Representations and Warranties of Borrower. The representations and
warranties of Borrower contained in this Section are being made by Borrower as
of the Closing Date to induce Lender to enter into this Agreement and consummate
the transactions contemplated herein and shall survive the Closing. Borrower
represents and warrants to Lender as follows:

A. Financial Information. Borrower has delivered to Lender certain financial
statements and other information concerning the Borrower Parties in connection
with the transaction described in this Agreement (collectively, the "Financial
Information"). The Financial Information is true, correct and complete in all
material respects as of the date such Financial Information was prepared; there
have been no amendments to the Financial Information since the date such
Financial Information was prepared or delivered to Lender. Borrower understands
that Lender is relying upon the Financial Information and Borrower represents
that such reliance is reasonable. All financial statements included in the
Financial Information were prepared in accordance with GAAP and fairly present
as of the date of such financial statements the financial condition of each
entity to which they pertain. No change has occurred with respect to the
financial condition of any of the Borrower Parties and/or the Premises as
reflected in the Financial Information which has not been disclosed in writing
to Lender and has had, or would reasonably be expected to result in, a Material
Adverse Effect.

B. Organization and Authority. Each of the Borrower Parties, as applicable, is
duly organized or formed, validly existing and in good standing under the laws
of its state of incorporation or formation. Borrower is qualified as a foreign
corporation, partnership or limited liability company, as applicable, to do
business in each state where the Premises are located, and each of the Borrower
Parties is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in any other jurisdiction where the
failure to be qualified would reasonably be expected to result in a Material
Adverse Effect. All necessary action has been taken to authorize the execution,
delivery and performance by the Borrower Parties of this Agreement and the other
Loan Documents. The person(s) who have executed this Agreement on behalf of
Borrower are duly authorized so to do. Borrower is not a "foreign corporation",
"foreign partnership", "foreign trust", "foreign estate" or "foreign person" (as
those terms are defined by the Internal Revenue Code of 1986, as amended).
Borrower's U.S. Federal Tax Identification number, Organization Identification
number and principal place of business are correctly set forth on the signature
page of this Agreement. To the best of Borrower's knowledge, none of the
Borrower Parties is an entity whose property or interests are subject to being
blocked under any of the OFAC Laws and Regulations or is otherwise in violation
of any of the OFAC Laws and Regulations; provided, however, the representation
contained in this sentence shall not apply to any Person to the extent such
Person's interest is in or through a U.S. Publicly-Traded Entity.

C. Enforceability of Documents. Upon execution by the Borrower Parties, this
Agreement and the other Loan Documents shall constitute the legal, valid and
binding obligations of the Borrower Parties, respectively, enforceable against
the Borrower Parties in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

D. Litigation. There are no suits, actions, proceedings or investigations
pending, or to the best of its knowledge, threatened against or involving the
Borrower Parties or any of the Premises, Equipment or Royalty Payments before
any arbitrator or Governmental Authority, except for such suits, actions,
proceedings or investigations which, individually or in the aggregate, have not
had, and would not reasonably be expected to result in, a Material Adverse
Effect.

E. Absence of Breaches or Defaults. The Borrower Parties are not, and the
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, any of the Premises, Equipment,
Royalty Payments or any of the property of any of the Borrower Parties is
subject or bound, except in each case for such breaches or defaults which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect. The authorization, execution,
delivery and performance of this Agreement and the other Loan Documents will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order. Except as set forth on Schedule 5.E, neither the Premises, the Equipment
nor the Royalty Payments are subject to any right of first refusal, right of
first offer or option to purchase or lease granted to a third party.

F. Utilities. Public utilities customary for a business engaged in activities
similar to those of Borrower are available at each of the Premises to permit
utilization of each of the Premises as a Permitted Concept and all utility
connection fees and use charges will have been paid in full prior to delinquency
except for such delinquencies, that, individually or in the aggregate, have not
had or would not reasonably expect to result in a Material Adverse Effect.

G. Zoning; Compliance With Laws. Each of the Premises is in compliance with all
applicable zoning requirements, and the use of each of the Premises as a
Permitted Concept does not constitute a nonconforming use under applicable
zoning requirements or constitutes a permitted non-conforming use, except for
such non-compliance or non-conforming use which will not have a Material Adverse
Effect. The Borrower Parties, the Premises and the Equipment are in compliance
with all Applicable Regulations except for such noncompliance which has not had,
and would not reasonably be expected to result in, a Material Adverse Effect.

H. Area Development; Wetlands. No condemnation or eminent domain proceedings
affecting any of the Premises have been commenced or, to the best of Borrower's
knowledge, are contemplated. To the best of Borrower's knowledge, none of the
Premises are designated by any Governmental Authority as a wetlands.

I. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Equipment and each of the
Premises as a Permitted Concept are in full force and effect, except for such
licenses and permits the failure of which to obtain has not had, and would not
reasonably be expected to result in, a Material Adverse Effect. Adequate rights
of access to public roads and ways are available to each of the Premises for
adequate ingress and egress and otherwise to permit utilization of each of the
Premises for their intended purposes, and all such public roads and ways have
been completed and dedicated to public use.

J. Condition of Premises. To the best of Borrower's knowledge, the Equipment and
each of the Premises are in good condition and repair and well maintained,
ordinary wear and tear excepted, fully equipped and operational, free from
structural defects, safe and properly lighted in each case in a way customary
for a business engaged in activities similar to those of Borrower.

K. Environmental. Except as disclosed in the Questionnaires attached hereto:

(1) None of the Premises nor any of the Borrower Parties are in violation of, or
subject to, any pending or, to Borrower's actual knowledge, threatened
investigation or inquiry by any Governmental Authority or to any remedial
obligations under any Environmental Laws where any such violation, inspection or
inquiry could reasonably be expected to have a Material Adverse Effect, and, to
Borrower's actual knowledge, this representation and warranty would continue to
be true and correct following disclosure to the applicable Governmental
Authorities of all relevant facts, conditions and circumstances, if any,
pertaining to any of the Premises;

(2) All permits, licenses or similar authorizations required to construct,
occupy, operate or use any buildings, improvements, fixtures and equipment
forming a part of any of the Premises by reason of any Environmental Laws have
been obtained where failure to obtain any such permit, license or authorization
could reasonably be expected to have a Material Adverse Effect;

(3) No Hazardous Materials are being or have been used, handled, manufactured,
generated, produced, stored, treated, processed, transferred, disposed of or
otherwise Released in, on, under, from or about any of the Premises, except in
Permitted Amounts where any of the foregoing could reasonably be expected to
have a Material Adverse Effect;

(4) None of the Premises contain Hazardous Materials, except in Permitted
Amounts, and all USTs located on or about the Premises, if any, are in full
compliance with all Environmental Laws;

(5) There is no threat of any Release migrating to any of the Premises in excess
of Permitted Amounts which migration could reasonably be expected to have a
Material Adverse Effect;

(6) There is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with any of the Premises which
noncompliance could reasonably be expected to have a Material Adverse Effect;

(7) None of the Borrower Parties has received any written notice or other
communication from any person or entity (including but not limited to a
Governmental Authority) relating to any Release of Hazardous Materials in excess
of Permitted Amounts or Remediations thereof, violations of Environmental Laws,
of possible liability of any person or entity pursuant to any Environmental Law,
or any actual or potential administrative or judicial proceedings in connection
with any of the foregoing in any of the foregoing cases where such could
reasonably be expected to have a Material Adverse Effect;

(8) All information known to any of the Borrower Parties or contained in the
files of any of the Borrower Parties relating to any Environmental Condition or
Releases of Hazardous Materials in, on, under or from any of the Premises, other
than in Permitted Amounts, has been made available to Lender, including, without
limitation, information relating to all prior Remediation;

(9) All of the Premises have been kept free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law (the "Environmental
Liens"); and

(10) The information and disclosures in the Questionnaires are true, correct and
complete in all material respects, and the person or persons executing the
Questionnaires were duly authorized to do so.

L. Title; First Priority Lien and Security Interest. Fee title to the real
property comprising each of the Fee Premises is vested in Borrower, free and
clear of all liens, encumbrances, charges and security interests of any nature
whatsoever, except the Permitted Exceptions and Permitted Liens. With respect to
each of the Space Leased Premises and the Ground Leased Premises, Borrower is
the holder of a valid leasehold interest in the land relating thereto and, with
respect to the Ground Leased Premises, the holder of a fee interest in the
buildings and improvements relating thereto, subject to the Permitted
Exceptions. Borrower is the owner of all Equipment, free and clear of all liens,
encumbrances, charges and security interests of any nature whatsoever, except
for Permitted Liens, and no Affiliate of Borrower owns any of the Equipment.
Guarantors are the owner of the Royalty Payments, free and clear of all liens,
encumbrances, charges or security interests of any nature whatsoever, except for
Permitted Liens. Upon Closing, subject to the Permitted Exceptions, Lender shall
have a first priority lien upon and security interest in Borrower's right, title
and interest in and to each of the Premises pursuant to the Mortgages, a first
priority lien upon and security interest in the Equipment pursuant to the
Equipment Security Agreement and the UCC-1 Financing Statements, and a first
priority lien upon and security interest in the Royalty Payments pursuant to the
Franchise Security Agreement and the UCC-1 Financing Statements.

M. No Mechanics' Liens. There are no delinquent accounts payable in favor of any
materialman, laborer, or any other person or entity in connection with labor or
materials furnished to or performed on any portion of the Premises except for
such labor or materials furnished to or performed on any portion of the Premises
for which payment is not delinquent; and no work has been performed or is in
progress nor have materials been supplied to the Premises or agreements entered
into for work to be performed or materials to be supplied to the Premises prior
to the date hereof, which will be delinquent on or before the Closing Date in
each case, except for such delinquencies that, individually or in the aggregate,
have not had or would not reasonably expect to result in a Material Adverse
Effect.

N. Space Leases. Borrower has delivered to Lender a true, correct and complete
copy of each of the Space Leases. The Space Leases are the only leases between
Borrower and the landlords with respect to the Spaced Leased Premises, and are
in full force and effect, and constitute the legal, valid and binding
obligations of the parties thereto, enforceable against such parties in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, liquidation, reorganization and other laws
affecting the rights of creditors generally and general principles of equity.
Borrower has not assigned, transferred, mortgaged, hypothecated or otherwise
encumbered the Space Leases or any rights thereunder or any interest therein.
Borrower has not received any notice of default from any landlord under the
Space Leases which has not been cured or given any notice of default to a
landlord which has not been cured. No event has occurred and no condition exists
which, with the giving of notice or the lapse of time or both, would constitute
a default by Borrower under the Space Leases or, to the best of Borrower's
knowledge, any landlord under the Space Leases.

O. Ground Leases. Borrower has delivered to Lender a true, correct and complete
copy of each of the Ground Leases. The Ground Leases are the only leases or
agreements between the Ground Lessors and Borrower with respect to the Ground
Leased Premises. The Ground Leases are in full force and effect and constitute
the legal, valid and binding obligations of Borrower and the Ground Lessors,
enforceable against Borrower and the Ground Lessors in accordance with their
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, liquidation, reorganization and other laws affecting the rights of
creditors generally and general principles of equity. None of the Borrower
Parties has assigned, transferred, mortgaged, hypothecated or otherwise
encumbered any of the Ground Leases or any rights thereunder or any interest
therein, and, except as set forth in the title policies delivered to Lender for
each of the Mortgages encumbering the Ground Lease Premises, none of the
Borrower Parties has received any notice that any of the Ground Lessors have
made any assignment, pledge or hypothecation of all or any part of their rights
or interests in the Ground Leases. No notice of default from any of the Ground
Lessors has been received under any of the Ground Leases which has not been
cured and no notice of default to any of the Ground Lessors has been given under
any of the Ground Leases which has not been cured. No event has occurred and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default by Borrower under the Ground Leases or, to the best
of Borrower's knowledge, any Ground Lessor.

P. Money Laundering.

(1) Borrower has taken reasonable measures, in accordance with all applicable
Anti-Money Laundering Laws, with respect to each holder of a direct or indirect
interest in the Borrower Parties, to assure that funds invested by such holders
in the Borrower Parties are derived from legal sources; provided, however, none
of the foregoing shall apply to any Person to the extent that such Person's
interest is in or through a U.S. Publicly-Traded Entity.



(2) To Borrower's knowledge after making due inquiry consistent with industry
practice for comparable organizations, neither any of the Borrower Parties nor
any holder of a direct or indirect interest in the Borrower Parties (a) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, any violation of any Anti-Money Laundering Laws, or drug
trafficking, terrorist-related activities or other money laundering predicated
crimes or a violation of the BSA, (b) has been assessed civil penalties under
these or related laws, or (c) has had any of its funds seized or forfeited in an
action under these or related laws; provided, however, none of the foregoing
shall apply to any Person to the extent that such Person's interest is in or
through a U.S. Publicly-Traded Entity.

(3) Borrower has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by law, to ensure that the
Borrower Parties are and shall be in compliance with all (i) Anti-Money
Laundering Laws and (ii) OFAC Laws and Regulations.

6. Covenants. Borrower covenants to Lender from and after the Closing Date and
until all of the Obligations (other than indemnity obligations not then due and
payable) are satisfied in full, as follows:

A. Payment of the Note. Borrower shall punctually pay, or cause to be paid, the
principal, interest and all other sums to become due in respect of the Note and
the other Loan Documents in accordance with the Note and the other Loan
Documents.

B. Title. Subject to the terms of the Ground Leases, Space Leases and the Loan
Documents, Borrower shall maintain a valid leasehold interest in the land
comprising each of the Ground Leased Premises or Space Leased Premises, good and
marketable fee simple title to the improvements comprising each of the Ground
Leased Premises, good and marketable fee simple title to the real property
comprising each of the Fee Premises, title to the remainder of each of the
Premises, title to all Equipment free and clear of all liens, encumbrances,
charges and other exceptions to title, except the Permitted Exceptions and
Permitted Liens. Guarantors shall maintain ownership of the Royalty Payments
free and clear of all liens, encumbrances, charges, security interests and other
interests, except for Permitted Liens. Subject to the Permitted Exceptions,
Lender shall have valid first liens upon and security interests in the Premises,
the Equipment and Royalty Payments, pursuant to the Mortgages, the Equipment
Security Agreement, Franchise Security Agreement and the UCC-1 Financing
Statements. Borrower shall maintain all leases, licenses and easements providing
access to the Premises.

C. Organization and Status of Borrower; Preservation of Existence. Each of the
Borrower Parties (other than individuals), as applicable, shall be validly
existing and in good standing under the laws of its state of incorporation or
formation. Borrower shall be qualified as a foreign corporation to do business
in each state where the Premises and/or Equipment are located, and Borrower
shall be qualified as a foreign corporation in any other jurisdiction where the
failure to be qualified would reasonably be expected to result in a Material
Adverse Effect. Borrower shall preserve its current form of organization and
shall not change its legal name nor, in one transaction or a series of related
transactions, merge with or into, or consolidate with, any other entity (other
than a merger of the Borrower and another entity, the sole purpose of which is
to change the Borrower's state of incorporation) without providing, in each
case, Lender with 7 days' prior written notice and obtaining Lender's prior
written consent (to the extent such consent is required under Section 7 of this
Agreement).

D. Licenses and Permits. All required licenses and permits, both governmental
and private, to use and operate the Equipment and each of the Premises as a
Permitted Concept shall be maintained in full force and effect except for such
non-compliance which have not had and would not be reasonably expected to result
in a Material Adverse Effect.

E. Compliance With Laws Generally. The use and occupation, as applicable, the
Equipment and each of the Premises, and the condition thereof, including,
without limitation, any Restoration, shall comply with all Applicable
Regulations now or hereafter in effect except for such non-compliance which have
not had and would not be reasonably expected to result in a Material Adverse
Effect. Borrower has complied with all Applicable Regulations now or hereafter
in effect in connection with the entering into and performing under the
Franchise Agreements except for such non-compliance which have not had and would
not be reasonably expected to result in a Material Adverse Effect. In addition,
the Borrower Parties shall comply in all material respects with all Applicable
Regulations now or hereafter in effect, including, without limitation, the OFAC
Laws and Regulations and Anti-Money Laundering Laws. Without limiting the
generality of the other provisions of this Section, Borrower shall comply with
the ADA, and all regulations promulgated thereunder, as it affects each of the
Premises except for such non-compliance which have not had and would not be
reasonably expected to result in a Material Adverse Effect.

F. Compliance With Environmental Laws. (1) The Premises, the Borrower Parties
and any other operator or user of any of the Premises shall not be in violation
of any Environmental Laws, except where such violation will not have a Material
Adverse Effect or if a violation of an Environmental Law or Release or
Environmental Condition occurs, Borrower promptly commences the Remediation
within the cure period set forth in Section 9.A(3) and thereafter conducts and
completes the Remediation of the Environmental Condition, Release or other event
giving rise to such violation in accordance with the applicable Environmental
Laws and the directives of any Governmental Authority having jurisdiction over
such matter continuously and diligently until such Remediation is complete.

(2) All uses and operations on or of each of the Premises, whether by Borrower
or any other person or entity, shall be in compliance with all Environmental
Laws and permits issued pursuant thereto except where failure to comply will not
have a Material Adverse Effect.

(3) There shall be no Releases or Hazardous Materials in, on, under or from any
of the Premises, except in Permitted Amounts except where such Release would not
have a Material Adverse Effect.

(4) Borrower shall keep each of the Premises, or cause each of the Premises to
be kept, free and clear of all Environmental Liens.

(5) Borrower shall not do or allow any tenant or other user of any of the
Premises to do any act that (a) materially increases the dangers to human health
or the environment, (b) poses an unreasonable risk of environmental harm to any
person or entity (whether on or off any of the Premises), (c) as a result of
environmental harm, impairs or is reasonably likely to impair the value of any
of the Premises, (d) constitutes a public or private nuisance or constitutes
waste, or (e) violates any environmental covenant, condition, agreement or
easement applicable to any of the Premises.

(6) Borrower shall promptly notify Lender in writing upon Borrower obtaining
actual knowledge of any of the following to the extent such could reasonably be
expected to have a Material Adverse Effect:

(a) any Releases or Threatened Releases in, on, under, from or migrating towards
any of the Premises, in excess of Permitted Amounts;

(b) any non-compliance with any Environmental Laws related in any way to any of
the Premises;

(c) any Environmental Lien or any act or omission which could reasonably be
expected to result in the imposition of an Environmental Lien;

(d) any required or proposed Remediation of Environmental Conditions relating to
any of the Premises, including, without limitation, any and all enforcement,
clean-up, remedial, removal or other governmental or regulatory actions
threatened, instituted or completed pursuant to any of the Environmental Laws
relating thereto;

(e) any written notice or other communication received by any of the Borrower
Parties from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials or Remediation thereof,
possible liability of any Borrower Parties pursuant to any Environmental Law,
other Environmental Conditions in connection with any of the Premises, or any
actual or potential administrative or judicial proceedings in connection
therewith; or

(f) any investigation or inquiry initiated by any Governmental Authority
relating to the Environmental Condition of any of the Premises.

(7) Borrower shall, at its sole cost and expense:

(a) perform any environmental site assessment or other investigation of
environmental conditions in connection with any of the Premises as may be
reasonably requested by Lender (including but not limited to sampling, testing
and analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; and

(b) have the Premises inspected as may be required by any Environmental Laws for
seepage, spillage and other environmental concerns. Borrower shall provide
Lender with written certified results of all inspections performed on any of the
Premises. All costs and expenses associated with the inspection, preparation and
certification of results, as well as those associated with any corrective
action, shall be paid by Borrower if, at the time the inspection, assessment or
investigation occurs, Lender has a reasonable basis for believing a Release in
excess of Permitted Amounts has occurred at the Premises at which such
investigation, inspection or assessment takes place, or an Event of Default has
occurred and is continuing. All inspections and tests performed on any of the
Premises shall be conducted in compliance, in all material respects, with all
Environmental Laws.

(8) Borrower shall, at its sole cost and expense, and without limiting the
rights of Lender under any other provision of this Agreement, comply with all
reasonable written requests of Lender to:

(a) reasonably effectuate Remediation of any condition (including but not
limited to a Release) in, on, under or from any of the Premises as to which
Remediation is required by Environmental Laws;

(b) comply with any Environmental Law; and

(c) comply with any binding and lawful directive from any Governmental
Authority.

(9) Lender and any other person or entity designated by Lender, including but
not limited to any receiver, any representative of a Governmental Authority, and
any environmental consultant, shall have the right, but not the obligation, to
enter upon any of the Premises during normal business hours or at any time in
the event of an emergency (including without limitation in connection with any
Securitization, Participation or Transfer contemplated by this Agreement or in
connection with the exercise of any remedies set forth in the Mortgages or the
other Loan Documents) to assess any and all aspects of the environmental
condition of any of the Premises and its use, including but not limited to
conducting any environmental assessment or audit (the scope of which shall be
determined in Lender's reasonable discretion) and taking samples of soil,
groundwater or other water, air, or building materials, and conducting other
invasive testing. Borrower shall cooperate with and provide reasonable access to
Lender and any such person or entity designated by Lender. Any such assessment
and investigation made pursuant to Section 6.F(2) or this Section 6.F(9) shall
be at Borrower's sole cost and expense if, at the time Lender undertakes such
assessment or investigation, Lender has a reasonable basis for believing that a
Release has occurred at any of the Premises in excess of Permitted Amounts or if
an Event of Default has occurred and is continuing. Otherwise, any such
assessment and investigation shall be at Lender's sole cost and expense.

G. Financial Statements. Within 45 days after the end of each fiscal quarter and
within 120 days after the end of each fiscal year of Borrower, Borrower shall
deliver to Lender (a) complete consolidated financial statements of the Borrower
Parties including a balance sheet, profit and loss statement, statement of cash
flows and all other related schedules for the fiscal period then ended; and
(b) such other financial information as Lender may reasonably request in order
to establish compliance with the financial covenants in the Loan Documents,
including, without limitation, Sections 6.L, 6.M and 6.N. of this Agreement. All
such financial statements shall be prepared in accordance with GAAP from period
to period, and shall be certified by Borrower (or the Treasurer or other
appropriate officer of Borrower). The financial statements delivered to Lender
need not be audited, but Borrower shall deliver to Lender copies of any audited
financial statements of Borrower which may be prepared, as soon as they are
available.

H. Lost Note. Borrower shall, if the Note is mutilated, destroyed, lost or
stolen, promptly deliver to Lender, upon receipt from Lender of an affidavit and
indemnity in a form reasonably acceptable to Lender and Borrower stipulating
that the Note has been mutilated, destroyed, lost or stolen, in substitution
therefor, a new promissory note containing the same terms and conditions as the
Note with a notation thereon of the unpaid principal and accrued and unpaid
interest. Borrower shall provide fifteen (15) days' prior notice to Lender
before making any payments to third parties in connection with the lost Note.

I. Inspections. Borrower shall, during normal business hours upon reasonable
notice, (1) provide Lender and Lender's officers, employees, agents, advisors,
attorneys, accountants, architects, and engineers with access to each of the
Premises and the Equipment, the Franchise Agreements, all drawings, plans, and
specifications for each of the Premises in possession of any of the Borrower
Parties, all engineering reports relating to each of the Premises in the
possession of any of the Borrower Parties, the files, correspondence and
documents relating to the Equipment and each of the Premises, and the financial
books and records (including, without limitation, any of the foregoing
information stored in any computer files), and (2) subject to indemnification
from Lender for any loss arising directly and solely therefrom, allow such
persons to make such inspections, tests, copies, and verifications as Lender
considers necessary; provided, however, that no such notice shall be required to
do any of the foregoing if an Event of Default has occurred and is continuing.

J. Affiliate Transactions. Unless otherwise approved by Lender, all transactions
between Borrower and any of its Affiliates shall be on terms substantially as
advantageous to Borrower as those which could be obtained by Borrower in a
comparable arm's length transaction with a non-Affiliate of Borrower.

K. Compliance Certificates. Within 60 days after the end of each fiscal year of
Borrower, and prior to any Advance other than the Initial Advance (in accordance
with Section 2), Borrower shall deliver a compliance certificate to Lender in a
form to be provided by Lender in order to establish that Borrower is in
compliance in all material respects with all of its obligations, duties and
covenants under the Loan Documents.

L. Pre-Unsecured Debt Corporate Fixed Charge Coverage Ratio. Borrower shall
maintain a Pre-Unsecured Debt Corporate Fixed Charge Coverage Ratio of at least
1.75:1, determined as of the last day of each fiscal year of Borrower. For
purposes of this Section, the term "Pre-Unsecured Debt Corporate Fixed Charge
Coverage Ratio" shall mean with respect to the twelve month period of time
immediately preceding the date of determination, the ratio calculated for such
period of time, each component as determined in accordance with GAAP, of (a) the
sum of EBITDA and Operating Lease Expense, less all dividends declared or paid,
to (b) the sum of Operating Lease Expense, scheduled maturities of all Capital
Leases and Interest Expense (excluding interest on Senior Notes, non-cash
interest expense and amortization of non-cash financing expenses).

For purposes of this Section, Section 6.M. and Section 6.N. below, the following
terms shall be defined as set forth below:

"Capital Lease" shall mean all leases of any property, whether real, personal or
mixed, by Borrower or any of the other Borrower Parties, as applicable, which
lease would, in conformity with GAAP, be required to be accounted for as a
capital lease on the balance sheet of Borrower and the other Borrower Parties.
The term "Capital Lease" shall not include any operating lease.

"Debt" shall mean with respect to Borrower and the other Borrower Parties,
collectively, and for the period of determination (i) indebtedness for borrowed
money, (ii) obligations evidenced by bonds, indentures, notes or similar
instruments (iii) obligations to pay the deferred purchase price of property or
services, (iv) obligations under leases which should be, in accordance with
GAAP, recorded as Capital Leases, and (v) obligations under direct or indirect
guarantees in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (i) through (iv) above, to the extent that such indebtedness or
obligation is required to appear as a liability in Borrower's and the other
Borrower Parties' balance sheet in accordance with GAAP.

"Depreciation and Amortization" shall mean the depreciation and amortization
accruing during any period of determination with respect to Borrower and the
other Borrower Parties, collectively, as determined in accordance with GAAP.

"EBITDA" shall mean (i) Net Income; plus (ii) Interest Expense; plus (iii)
income and franchise tax expense; plus (iv) Depreciation and Amortization; plus
(v) restaurant pre-opening expenses; plus (vi) nonrecurring losses including
adjustments to restaurant closure reserves, or non-cash items allocable to the
period of determination including Impairment Charges and losses on asset sales;
plus (vii) extraordinary losses; minus (viii) the sum of interest income, gains
on asset sales and other extraordinary or nonrecurring gains.

"Impairment Charges" means impairment charges accruing during any period of
determination with respect to Borrower and the other Borrower Parties,
collectively, as determined in accordance with GAAP.

"Interest Expense" shall mean for any period of determination, the sum of all
interest accrued or which should be accrued in respect of all Debt of Borrower
and the other Borrower Parties, collectively, as determined in accordance with
GAAP.

"Net Income" shall mean with respect to the period of determination, the
aggregate of the net income (or net loss) of Borrower and the other Borrower
Parties, collectively, determined in accordance with GAAP.

"Operating Lease Expense" shall mean the sum of all payments and expenses
incurred by Borrower and the other Borrower Parties, collectively, under any
operating leases during the period of determination including, without
limitation, the Ground Leases, as determined in accordance with GAAP.

M. Post-Unsecured Debt Corporate Fixed Charge Coverage Ratio. Borrower shall
maintain a Post-Unsecured Debt Corporate Fixed Charge Coverage Ratio of at least
1.10:1, determined as of the last day of each fiscal year of Borrower. For
purposes of this Section, the term "Post-Unsecured Debt Corporate Fixed Charge
Coverage Ratio" shall mean with respect to the twelve month period of time
immediately preceding the date of determination, the ratio calculated for such
period of time, each component as determined in accordance with GAAP, of (a) the
sum of EBITDA and Operating Lease Expense, less all dividends declared or paid,
to (b) the sum of Operating Lease Expense, scheduled principal payments of
long-term Debt (but excluding principal payments made from Qualified Refinancing
Proceeds), scheduled maturities of all Capital Leases and Interest Expense
(excluding non-cash interest expense and amortization of non-cash financing
expenses).

For the purposes of this Section, capitalized terms not otherwise defined in
this Section 6.M shall have the meaning provided above in Section 6.L or below:

"Qualified Refinancing Proceeds" means proceeds received from a loan to
refinance the principal balance of the Senior Notes, provided that Borrower
notifies Lender at least 30 days in advance of its intent to refinance the
Senior Notes, and that the terms and conditions of the refinance are acceptable
to Lender in its reasonable discretion.

N. Funded Debt Covenant. Borrower shall maintain a Funded Debt to EBITDA ratio
not to exceed 3.5 to 1.0 (excluding Unsecured Debt) and 7.5 to 1.0 (including
Unsecured Debt), determined as of the last day of each fiscal year of Borrower.

For purposes of this Section, capitalized terms not otherwise defined in this
Section 6.N shall have the meaning provided in Section 6.L or below:

"Funded Debt" shall mean all non-contingent debts of Borrower and the other
Borrower Parties for borrowed money for which consideration then has been
received.

"Unsecured Debt" means any Debt of Borrower and the other Borrower Parties not
secured by a Lien.

"Lien" means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

O. Removal of Equipment. Except for purposes of replacement with like property
of equal or greater value and repair in the ordinary course of business,
Borrower shall not remove the Equipment or allow the Equipment to be removed, or
any part thereof, from the Premises or Space Leased Premises without the prior
written consent of Lender which consent shall not be unreasonably withheld.
Borrower shall promptly give written notice to Lender of any substantial change
in the character of the business conducted on the Space Leased Premises or the
Premises and of the cessation of all or any part thereof and of any loss or
damage by fire or other casualty to any substantial part of the Equipment.

P. No Additional Encumbrances on Equipment or Royalty Payments. Borrower and
Guarantors, as applicable, shall remain the owner of the Equipment and Royalty
Payments (whether acquired prior to or after the date hereof) free from any
lien, security interest or encumbrance except for Permitted Liens, and neither
Borrower nor Guarantors shall execute or permit the filing of any financing
statement thereon other than the UCC-1 Financing Statements. Borrower shall
defend the Equipment against all claims and demand of all Persons. Neither
Borrower nor Guarantors, as applicable, shall permit any action to be taken
which would adversely affect the value of the Equipment or Royalty Payments or
which would encumber, dilute or cloud Borrower's title or interest therein.

Q. Ground Leases and Space Leases. Borrower shall comply with the obligations
and covenants required to be performed by Borrower in accordance with the terms
of each of the Ground Leases and each of the Space Leases, except where such
failure would not have a Material Adverse Effect. Borrower shall give prompt
notice to Lender of any claim of default by or to Borrower pursuant to any
Ground Lease or any Space Lease and shall provide Lender with a copy of any
default notice given or received by the Borrower pursuant to any Ground Lease or
any Space Lease. Borrower shall also give prompt notice to Lender of any
extensions or renewals of any of the Ground Leases or Space Leases and the
expiration or termination of any of the Ground Leases or Space Leases.

R. OFAC Laws and Regulations. Borrower shall immediately notify Lender in
writing if to Borrower's knowledge any individual or entity owning directly or
indirectly any interest in any of the Borrower Parties or any director, officer,
member, manager or partner of any of such holders is an individual or entity
whose property or interests are subject to being blocked under any of the OFAC
Laws and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations, or is under investigation by any governmental entity for, or has
been charged with, or convicted of, drug trafficking, terrorist-related
activities or any violation of Anti-Money Laundering Laws, has been assessed
civil penalties under these or related laws, or has had funds seized or
forfeited in an action under these or related laws; provided, however, the
covenant contained in this sentence shall not apply to any Person to the extent
that such Person's interest is in or through a U.S. Publicly-Traded Entity.

7. Prohibition on Change of Control and Pledge.. Without limiting the terms and
conditions of Section 3.09 of the Mortgages, Borrower agrees that, from and
after the Closing Date and until all of the Obligations (other than indemnity
obligations not then due and payable) are satisfied in full, without the prior
written consent of Lender: (1) no Change of Control shall occur; and (2) no
interest of Roma Restaurant Holdings, Inc. in Romacorp, Inc. and of Romacorp,
Inc. in any of its subsidiaries shall be pledged, encumbered, hypothecated or
assigned as collateral for any obligation of any of the Borrower Parties (each,
a "Pledge"). In addition, no interest in any of the Borrower Parties shall be
transferred, assigned or conveyed to any individual or person whose property or
interests are, to the best of Borrower's knowledge, subject to being blocked
under any of the OFAC Laws and Regulations and/or who is in violation of any of
the OFAC Laws and Regulations, and any such transfer, assignment or conveyance
shall not be effective until the transferee has provided written certification
to Borrower and Lender that (A) the transferee or any person who owns directly
or indirectly any interest in transferee, is not an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of the OFAC Laws and Regulations,
and (B) the transferee has taken reasonable measures to assure than any
individual or entity who owns directly or indirectly any interest in transferee,
is not an individual or entity whose property or interests are subject to being
blocked under any of the OFAC Laws and Regulations or is otherwise in violation
of the OFAC Laws and Regulations; provided, however, the covenant contained in
this sentence shall not apply to any Person to the extent that such Person's
interest is in or through a U.S. Publicly-Traded Entity. Lender's consent to a
Change of Control and/or Pledge shall be subject to the satisfaction of such
conditions as Lender shall determine in its reasonable discretion, including,
without limitation, (i) the execution and delivery of such modifications to the
terms of the Loan Documents as Lender shall request, provided that no such
modification shall modify any of the financial terms included in the Loan
Documents in any material respect, (ii) the proposed Change of Control and/or
Pledge having been approved by each of the rating agencies which have issued
ratings in connection with any Securitization of the Loans as well as any other
rating agency selected by Lender, and (iii) the proposed transferee having
agreed to comply with all of the terms and conditions of the Loan Documents
(including any modifications requested by Lender pursuant to clause (i) above).
In addition, any such consent shall be conditioned upon payment by Borrower to
Lender of (x) a fee equal to one percent (1%) of the then outstanding principal
balance of the Notes and (y) all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys' fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon a Change of Control or Pledge in violation of this Section. The
provisions of this Section shall apply to every Change of Control or Pledge
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Change of Control or Pledge.

8. Transaction Characterization. A. It is the intent of the parties hereto that
this Agreement and the other Loan Documents are a contract to extend a financial
accommodation (as such term is used in the Code) for the benefit of Borrower and
that the Loan Documents evidence one unitary, unseverable transaction. Borrower
acknowledges that the Loan is cross-defaulted and cross-collateralized with
Other Agreements, except as otherwise contemplated by Sections 13.P(4), and that
such cross-default and cross-collateralization is a material inducement to
Lender making the Loan.

B. It is the intent of the parties hereto that the business relationship created
by the Loan Documents is solely that of creditor and debtor and has been entered
into by both parties in reliance upon the economic and legal bargains contained
in the Loan Documents. None of the agreements contained in the Loan Documents is
intended, nor shall the same be deemed or construed, to create a partnership
(either de jure or de facto) between Borrower and Lender, to make them joint
venturers, to make Borrower an agent, legal representative, partner, subsidiary
or employee of Lender, nor to make Lender in any way responsible for the debts,
obligations or losses of Borrower.

9. Default and Remedies. A. Each of the following shall be deemed an event of
default by Borrower (each, an "Event of Default"):

(1) If any representation or warranty of any of the Borrower Parties set forth
in any of the Loan Documents is false in any material respect, or if any of the
Borrower Parties renders any statement or account which is false in any material
respect.

(2) If any principal, interest or other monetary sum due under the Note, the
Mortgages or any other Loan Document is not paid within five days after the date
when due; provided, however, notwithstanding the occurrence of such an Event of
Default, Lender shall not be entitled to exercise its rights and remedies set
forth below unless and until Lender shall have given Borrower notice thereof and
a period of five days from the delivery of such notice shall have elapsed
without such Event of Default being cured.

(3) If Borrower fails to observe or perform any of the other covenants,
conditions, or obligations of this Agreement; provided, however, if any such
failure does not involve the payment of any monetary sum, is not willful or
intentional, does not place any rights or interest in collateral of Lender in
immediate jeopardy, and is within the reasonable power of Borrower to promptly
cure after receipt of notice thereof, all as determined by Lender in its
reasonable discretion, then such failure shall not constitute an Event of
Default hereunder, unless otherwise expressly provided herein, unless and until
Lender shall have given Borrower notice thereof and a period of 30 days shall
have elapsed, during which period Borrower may correct or cure such failure,
upon failure of which an Event of Default shall be deemed to have occurred
hereunder without further notice or demand of any kind being required. If such
failure cannot reasonably be cured within such 30-day period, as determined by
Lender in its reasonable discretion, and Borrower is diligently pursuing a cure
of such failure, then Borrower shall have a reasonable period to cure such
failure beyond such 30-day period, which shall not exceed 90 days after
receiving notice of the failure from Lender. If Borrower shall fail to correct
or cure such failure within such 90-day period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind
being required.

(4) If any of the Borrower Parties becomes insolvent within the meaning of the
Code, files or notifies Lender that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an "Action"), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.

(5) If there is an "Event of Default" or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any other Loan
Document or any of the Other Agreements.

(6) If a final, nonappealable judgment is rendered by a court against any of the
Borrower Parties which (i) has a Material Adverse Effect, or (ii) is in an
amount greater than $250,000.00 and not covered by insurance, and, in either
case, is not discharged or provision made for such discharge within 60 days from
the date of entry of such judgment.

(7) If there is a breach or default, after the passage of any applicable notice
and grace period, under any of the Ground Leases and the landlord elects to
terminate the Ground Lease (each a "Ground Lease Default"), or if any of the
Ground Leases terminates or expires prior to the scheduled maturity date of the
Note; and (i) either of the Minimum Release Ratios is not exceeded as of the
date of such expiration or termination; and/or (ii) the Release Cap has been
exceeded, and either: (a) the Ground Lease Premises and Equipment therein
corresponding to such expired Ground Lease is not substituted with an acceptable
Substitute Premises and Substitute Equipment in accordance with Section 11
hereof; or (b) Borrower does not prepay an amount of the Loan corresponding to
the Ground Lease Premises as set forth on Schedule IV (each, a "Ground Lease
Release Prepayment") within 10 days after the Ground Lease Default or prior to
the termination or expiration of the Ground Lease, as applicable.

(8) If: (i) there is a breach or default after the passage of any applicable
notice and grace period, under any Space Lease and the landlord elects to
terminate the Space Lease (each, a "Space Lease Default"), or if any Space Lease
terminates or expires prior to the maturity date of the Note; and (ii) either of
the Minimum Release Ratios is not exceeded as of the date of such expiration or
termination and either: (x) the Equipment located at the Space Leased Premises
associated with such Space Lease is not replaced by Substitute Equipment located
at a Substitute Premises in accordance with Section 11 hereof; or (y) Borrower
does not prepay an amount of the Loan corresponding to the Space Leased Premises
as set forth on Schedule IV (each, a "Space Lease Release Prepayment") within 10
days after the Space Lease Default or prior to the termination or expiration of
the Space Lease, as applicable.

B. Upon the occurrence and during the continuance of an Event of Default,
subject to the limitations set forth in subsection A, Lender may declare all or
any part of the obligations of Borrower under the Note, this Agreement and any
other Loan Document to be due and payable, and the same shall thereupon become
due and payable without any presentment, demand, protest or notice of any kind
except as otherwise expressly provided herein, and Borrower hereby waives notice
of intent to accelerate the obligations secured by the Mortgages and notice of
acceleration. Thereafter, Lender may exercise, at its option, concurrently,
successively or in any combination, all remedies available at law or in equity,
including without limitation any one or more of the remedies available under the
Note, the Mortgages or any other Loan Document. Neither the acceptance of this
Agreement nor its enforcement shall prejudice or in any manner affect Lender's
right to realize upon or enforce any other security now or hereafter held by
Lender, it being agreed that Lender shall be entitled to enforce this Agreement
and any other security now or hereafter held by Lender in such order and manner
as it may in its absolute discretion determine. No remedy herein conferred upon
or reserved to Lender is intended to be exclusive of any other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Lender, or to which Lender
may be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Lender.

10. Indemnity; Release. A. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys'
fees, court costs and other costs of defense) (collectively, "Losses")
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party's gross negligence or willful misconduct; provided, however,
that the term "gross negligence" shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower's
interest in any of the Premises or Equipment or Borrower's failure to act in
respect of matters which are or were the obligation of Borrower under the Loan
Documents), and costs of Remediation, engineers' fees, environmental
consultants' fees, and costs of investigation (including but not limited to
sampling, testing, and analysis of soil, water, air, building materials and
other materials and substances whether solid, liquid or gas) imposed upon or
incurred by or asserted against any Indemnified Parties, and directly or
indirectly arising out of or in any way relating to any one or more of the
following:

(1) any contamination by any Hazardous Materials in, on, above, or under any of
the Premises;

(2) any past, present or Threatened Release in, on, above, under or from any of
the Premises;

(3) any activity by Borrower, any person or entity affiliated with Borrower or
any tenant or other user of any of the Premises in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from any of the Premises of any Hazardous Materials at any time located in,
under, on or above any of the Premises;

(4) any activity by Borrower, any person or entity affiliated with Borrower or
any tenant or other user of any of the Premises in connection with any actual or
proposed Remediation of any Hazardous Materials at any time located in, under,
on or above any of the Premises, whether or not such Remediation is voluntary or
pursuant to court or administrative order, including but not limited to any
removal, remedial or corrective action;

(5) any past, present or threatened non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with any of the Premises or operations thereon, including but not
limited to any failure by Borrower, any person or entity affiliated with
Borrower or any tenant or other user of any of the Premises to comply with any
order of any Governmental Authority in connection with any Environmental Laws;

(6) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering any of the Premises;

(7) any administrative processes or proceedings or judicial proceedings in any
way connected with any matter addressed in this Agreement;

(8) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with any of the Premises or the Equipment,
including but not limited to costs to investigate and assess such injury,
destruction or loss;

(9) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of any of the Premises in arranging for disposal or
treatment, or arranging with a transporter for transport for disposal or
treatment, of Hazardous Materials owned or possessed by Borrower, any person or
entity affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials;

(10) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of any of the Premises, in accepting any Hazardous
Materials for transport to disposal or treatment facilities, incineration
vessels or sites selected by Borrower, any person or entity affiliated with
Borrower or any tenant or other user of any of the Premises, from which there is
a Release, or a Threatened Release of any Hazardous Materials which causes the
incurrence of costs for Remediation;

(11) any personal injury, wrongful death, or property damage arising under any
statutory or common law or tort law theory, including but not limited to damages
assessed for the maintenance of a private or public nuisance or for the
conducting of an abnormally dangerous activity on or near any of the Premises or
the Equipment;

(12) any misrepresentation or inaccuracy in any representation or warranty or
material breach or failure to perform any covenants or other obligations
pursuant to this Agreement; or

(13) any failure by Borrower to comply with any of the terms and conditions of
the Ground Leases, Space Leases or the Franchise Agreements, including, without
limitation, any costs and expenses incurred by any of the Indemnified Parties to
cure any such failure.

B. Borrower fully and completely releases, waives and covenants not to assert
any claims, liabilities, actions, defenses, challenges, contests or other
opposition against Lender, however characterized, known or unknown, foreseen or
unforeseen, now existing or arising in the future, relating to this Agreement
and any Hazardous Materials, Releases and/or Remediation on, at or affecting any
of the Premises.

11. Substitution. In the event that: (i) there is a Ground Lease Default or
Space Lease Default, (ii) a Ground Lease or Space Lease should expire or
terminate prior to the Maturity Date of the Note, or (iii) there is a Total
Taking (as defined in any Mortgage) of any Premises, then Borrower may
substitute: (a) the Fee Premises and Equipment corresponding to such Fee
Premises; (b) the Premises and Equipment corresponding to such Ground Lease; or
(c) Equipment corresponding to such Space Lease, as applicable, by substituting
a Substitute Premises and Substitute Equipment for and relating to such Fee
Premises, Ground Leased Premises or Space Leased Premises subject to fulfillment
of the following conditions:

(A) Borrower shall provide Lender with notice of its intention to substitute a
Substitute Premises and Substitute Equipment at least: (i) 30 days prior to the
condemning authority taking possession of the Premises subject to the Total
Taking and the closing of the Substitution shall take place within 180 days
thereafter; (ii) 45 days prior to the expiration or termination of the
respective Ground Lease or Space Lease and the closing of the substitution shall
take place within 180 days thereafter; or (iii) 10 days after the occurrence of
a Ground Lease Default or Space Lease Default and the substitution shall take
place within 180 days thereafter, as applicable.

(B) In the event that Borrower is seeking to substitute a Premises and Equipment
associated with a Ground Lease Premises or Fee Premises then the following will
apply:

(1) The proposed Substitute Premises must:

(i) be a Permitted Concept, in good condition and repair customary for a
business engaged in activities similar to those of the Borrower, ordinary wear
and tear excepted;

(ii) be owned in fee simple by Borrower, or Borrower shall have a valid ground
leasehold estate in each parcel of land comprising such proposed Substitute
Premises and own the improvements and buildings located thereon;

(iii) Borrower's right, title and interest in and to each proposed Substitute
Premises shall be free and clear of all liens, restrictions, easements and
encumbrances, except for Permitted Exceptions and Permitted Liens and such other
matters as are reasonably acceptable to Lender (the "Substitute Premises
Permitted Exceptions");

(iv) if Borrower's interest in the proposed Substitute Premises arises in part
under one or more ground leases, each of the ground leases shall provide for a
then remaining term (without the necessity of Borrower subsequently exercising
any renewal options) which is at least equal in duration to the remaining term
of the Note and otherwise in a form and substance which would be satisfactory to
a prudent institutional mortgage loan lender. Furthermore, Borrower shall
provide Lender with an estoppel certificate and consent from each ground lessor
in a form and substance which would be satisfactory to a prudent institutional
mortgage loan lender, which estoppel certificate and consent shall include,
without limitation, the consent of such ground lessor to Lender's first priority
lien on the Substitute Premises. Borrower shall have provided Lender with a
recorded copy (or executed original in recordable form) of a memorandum of
ground lease for such Substitute Premises. If any mortgages or deeds of trust
(or other similar security agreements) encumber fee simple title to such
Substitute Premises, the holders of such instruments shall have delivered
nondisturbance agreements to Borrower and Lender with respect to the
corresponding ground lease in a form and substance which would be satisfactory
to a prudent institutional mortgage loan lender; and

(v) have a fair market value no less than the greater of the then fair market
value of the Premises to be replaced or the fair market value of such Premises
as of the Closing, all as reasonably determined by Lender's in-house inspectors
and underwriters;

(2) Lender shall have inspected and approved the Substitute Premises utilizing
such site inspection and underwriting approval criteria that would be used by a
prudent institutional mortgage loan lender. Borrower shall have paid all
reasonable costs and expenses resulting from such proposed substitution,
including, without limitation, the cost of title insurance premiums and all
endorsements reasonably required by Lender, survey charges, UCC and litigation
search charges, the attorneys' fees of Borrower, reasonable attorneys' fees and
expenses of Lender, the cost of the environmental due diligence undertaken
pursuant to subsection (6) below, including, without limitation, the cost of
environmental insurance, Lender's site inspection costs and fees, stamp taxes,
mortgage taxes, transfer fees, escrow, filing and recording fees and UCC filing
and recording fees (including preparation, filing and recording fees for UCC
continuation statements);

(3) Lender shall have received a preliminary title report and irrevocable
commitment to insure title in the amount of the then outstanding principal
balance of the Loan relating to the Premises to be replaced by means of a
mortgagee's ALTA extended coverage policy of title insurance (or its equivalent,
in the event such form is not issued in the jurisdiction where the proposed
Substitute Premises is located) for such proposed Substitute Premises issued by
Title Company or such title company reasonably acceptable to Lender and Borrower
showing Borrower vested with good and marketable title in the real property
comprising the Substitute Premises and committing to insure Lender's first
priority lien upon and security interest in the proposed Substitute Premises,
subject only to the Substitute Premises Permitted Exceptions and containing
endorsements substantially comparable to those required by Lender at the
Closing; provided, however, with respect to those proposed Substitute Premises
which are subject to ground leases, the title commitment shall show good and
marketable title in the improvements located at the proposed Substitute Premises
and the ground lessor named in the ground lease vested with good and marketable
title in the land located at the proposed Substitute Premises, without exception
for liens encumbering such land (other than Substitute Premises Permitted
Exceptions) unless Lender has been provided with nondisturbance agreements from
the holders of such liens in a form and substance which would be satisfactory to
a prudent institutional mortgage loan lender, and such title commitment shall
provide for Title Company's irrevocable commitment to insure pursuant to the
policy described above Lender's first priority lien (subject to the Substitute
Premises Permitted Exceptions) upon and security interest in such improvements
and Borrower's leasehold interest in such land;

(4) Lender shall have received a current ALTA survey of such proposed Substitute
Premises or its equivalent, the form of which shall be comparable to those
received by Lender at the Closing and sufficient to cause the standard survey
exceptions set forth in the title policy referred to in the preceding subsection
to be deleted, and disclosing no matters other than the Substitute Premises
Permitted Exceptions; and

(5) Lender shall have completed such environmental due diligence of the proposed
Substitute Premises as it deems necessary or advisable in its sole discretion,
including, without limitation, receiving an environmental insurance policy with
respect to such proposed Substitute Premises in a form and substance and issued
by such environmental insurance company as is acceptable to Lender, and Lender
shall have approved the environmental condition of the Substitute Premises based
on such environmental due diligence as Lender deems necessary or advisable in is
sole discretion; provided, however, from and after such time as the Loan
relating to the Premises to be replaced is included in a Securitization, (i) the
environmental due diligence of the proposed Substitute Premises completed by
Lender shall be necessary or advisable to a prudent institutional mortgage loan
lender, including, without limitation, receiving an environmental insurance
policy with respect to such proposed Substitute Premises in form and substance
and issued by such environmental insurance company as is acceptable to a prudent
institutional mortgage loan lender, and (ii) Lender shall have approved the
environmental due diligence as a prudent institutional mortgage loan lender
would deem necessary or advisable.

(C) In the event that Borrower is seeking to substitute Substitute Equipment for
the Equipment at a Space Leased Premises then the following will apply:

(1) Lender shall have received the replacement lease for the land and building
comprising the Substitute Premises which provides for a then remaining term
(without the necessity of Borrower subsequently exercising any renewal options)
which is at least equal in duration to the then remaining term of the Note and
shall be in a form reasonably acceptable to Lender;

(2) Borrower shall provide Lender with a Landlord Agreement Regarding Equipment
from the lessor of the proposed Substitute Premises, which shall be in a form
and substance which would be satisfactory to a prudent institutional mortgage
loan lender, which and shall include, without limitation, the consent of such
lessor to Lender's first priority lien on the Substitute Equipment (defined
below);

(3) The Substitute Premises must be used or intended for use following the
closing of the substitution as a Permitted Concept; and

(4) Borrower shall have paid all costs and expenses resulting from such proposed
substitution, including, without limitation, UCC and litigation searches, the
attorneys' fees of Borrower, reasonable attorneys' fees and expenses of Lender,
Lender's site inspection costs and fees, mortgage taxes and fees, filing and
recording fees and UCC filing and recording fees.

(D) Borrower shall substitute the equipment, trade fixtures, furniture,
furnishings appliances and other tangible personal property located at such
Substitute Premises (the "Substitute Equipment") for the Equipment located at
the Fee Premises, Ground Leased Premises or Space Leased Premises that is being
substituted with a Substitute Premises, subject to the following:

(1) The proposed Substitute Equipment must:

(i) be suitable for use in a Permitted Concept and in good condition and repair,
ordinary wear and tear excepted;

(ii) be owned by and vested in Borrower, free and clear of all liens and
encumbrances (other than Permitted Exceptions and Permitted Liens); and

(iii) have a fair market value no less than the greater of the then fair market
value of the Equipment to be substituted or the fair market value of such
Equipment as of the Closing, all as reasonably determined by Lender's in-house
inspectors and underwriters.

(2) Lender shall have inspected and approved the Substitute Equipment utilizing
Lender's customary inspection and underwriting approval criteria. Borrower shall
have reimbursed Lender for all of its costs and expenses incurred with respect
to such proposed substitution, including, without limitation, Lender's
third-party and/or in-house inspectors' costs and expenses with respect to the
proposed Substitute Equipment. Borrower shall be solely responsible for the
payment of all costs and expenses resulting from such proposed substitution,
including, without limitation, filing charges and expenses, documentary stamps
tax and the attorneys' fees and expenses of counsel to Borrower and Lender.

(3) Lender shall have received UCC search results indicating that the Substitute
Equipment is free and clear of all liens, security interests and encumbrances.

(E) Borrower shall deliver, or cause to be delivered, such legal opinions as
Lender may reasonably require with respect to the proposed substitution, all in
a form and substance which would be satisfactory to a prudent institutional
mortgage loan lender and its counsel. If the Loan is part of a Securitization,
such opinions shall include, without limitation, an opinion of counsel to the
rating agencies which have issued ratings in connection with such Securitization
that the substitution does not constitute a "significant modification" of the
Loan under Section 1001 of the Internal Revenue Code or otherwise cause a tax to
be imposed on a "prohibited transaction" by any REMIC Trust.

(F) no Event of Default shall have occurred and be continuing under any of the
Loan Documents, except for the applicable Ground Lease Default or Space Lease
Default being cured by such substitution.

(G) The Borrower Parties shall have executed such documents as are comparable to
the security documents executed and delivered at Closing, as applicable (but
with such revisions as may be reasonably required by Lender to address matters
unique to the Substitute Premises or Substitute Equipment) or amendments to such
documents, including, without limitation, a Mortgage for any Substitute Premises
substituted under Section 11.B (if applicable), an amendment to the Equipment
Security Agreement for Substitute Equipment at a Substitute Premises substituted
under Section 11.C, and UCC-1 Financing Statements (as applicable, the
"Substitute Documents"), to provide Lender with a first priority lien on any
proposed Substitute Premises for a substitution under Section 11.B, subject only
to the Substitute Premises Permitted Exceptions, if applicable, and a first
priority lien in the Substitute Equipment, and all other rights, remedies and
benefits with respect to the proposed Substitute Premises and/or Substitute
Equipment which Lender holds in the Premises and/or Equipment to be replaced,
all of which documents shall be in a form and substance which would be
satisfactory to a prudent institutional mortgage loan lender.

(H) the representations and warranties set forth in the Substitute Documents and
Section 5 of this Agreement applicable to the proposed Substitute Premises and
Substitute Equipment shall be true and correct in all material respects as of
the date of substitution, and Borrower shall have delivered to Lender an
officer's certificate to that effect.

(I) Borrower shall have delivered to Lender certificates of insurance and
insurance policies showing that all insurance required by the Substitute
Documents is in full force and effect.

Upon satisfaction of the foregoing conditions with respect to the release of a
Premises: (a) the proposed Substitute Premises shall be deemed substituted for
the replaced Ground Leased Premises;

(b) any Substitute Premises pursuant to Section 11.B shall be referred to herein
as a "Ground Leased Premises" and included within the definition of "Ground
Leased Premises" and "Premises"; (c) any Substitute Space Leased Premises
pursuant to Section 11.C shall be referred to herein as a "Space Leased
Premises" and included within the definition of "Space Leased Premises"; (d) the
Substitute Equipment shall be included within the definition of "Equipment"; (e)
the Substitute Documents shall be dated as of the date of the substitution; and
(f) Lender will release, or cause to be released, the lien of the Mortgage,
Equipment Security Agreement, UCC-1 Financing Statements and any other Loan
Documents encumbering the replaced Premises and/or Equipment, as applicable.



12. Partial Releases. In the event of the sale, transfer, conveyance or other
disposition (each, a "Premises/Equipment Transfer") of or a Ground Lease or
Space Lease expiration or earlier termination which, in the good faith
determination of the board of directors of the Borrower, should not be renewed
or substituted (each, a "Lease Expiration") relating to: (i) a Fee Premises and
Equipment located thereon; (ii) a Ground Lease Premises and Equipment located
thereon; or (iii) a Space Leased Premises and the Equipment located thereon (in
each case, a "Conveyed/Expired Premises and Equipment"), Borrower shall be
entitled to obtain the release of the Conveyed/Expired Premises and Equipment
from the lien of the applicable Mortgage and security interest of the Equipment
Security Agreement, UCC-1 Financing Statements and any other Loan Documents
encumbering the Conveyed/Expired Premises and Equipment, as applicable, subject
to satisfaction of the following conditions: (a) no Event of Default or any
event or condition that, with the giving of notice, the passage of time, or
both, would constitute an Event of Default has occurred and is continuing at the
time of such Premises/Equipment Transfer or Lease Expiration; (b) Borrower shall
provide Lender with at least 30 days prior written notice of the
Premises/Equipment Transfer or Lease Expiration; (c) if, in the case of a
Premises/Equipment Transfer, as of the date of the Premises/Equipment Transfer:
(x) the Pre-Unsecured Debt Corporate Fixed Charge Coverage Ratio is less than
1.90:1, and (y) the Post-Unsecured Debt Corporate Fixed Charge Coverage Rate is
less than 1.20.1, each determined as of the last day of the fiscal quarter
immediately preceding the date of the Premises/Equipment Transfer (the "Minimum
Release Ratios"), then Borrower shall prepay the Loan by an amount equal to at
least 75% of the Net Sale Proceeds simultaneously with the Premises/Equipment
Transfer (each, a "Transfer Release Prepayment") (provided that no Transfer
Release Prepayment shall be required if as of the date of the Premises/Equipment
Transfer the Minimum Release Ratios are exceeded); (d) if, in the case of a
Lease Expiration, as of the date of the Lease Expiration, the Minimum Release
Ratios are exceeded; and (e) no more than five Fee Premises and Ground Lease
Premises may be subject to Premises/Equipment Transfers and Lease Expiration, in
the aggregate (the "Release Cap"). In the event of a Lease Expiration involving
a Ground Lease where either of the Minimum Release Ratios are not exceeded
and/or the Release Cap has been exceeded, the terms of Section 9.A(7) shall
apply. In the case of a Lease Expiration involving a Space Lease where the
Minimum Release Ratios are not exceeded, then the terms of Section 9.A(8) shall
apply. Upon Borrower's compliance with the terms of this Section 12, Borrower
shall be entitled to sell, transfer, convey or otherwise dispose of the Premises
that is subject to the release notwithstanding the limitations or restrictions
contained in the applicable Mortgage.

13. Miscellaneous Provisions.

A. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement or any of the
other Loan Documents shall be in writing and given by (i) hand delivery,
(ii) facsimile, (iii) express overnight delivery service or (iv) certified or
registered mail, return receipt requested, and shall be deemed to have been
delivered upon (a) receipt, if hand delivered, (b) transmission, if delivered by
facsimile, (c) the next Business Day, if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or facsimile numbers, as applicable) specified below:

If to Borrower: Romacorp, Inc.

9304 Forest Lane, Suite 200
Dallas, Texas 75243
Attention: Vice President, Legal
Telephone: (214) 343-7800
Telecopy: (214) 343-7725

If to Lender: GE Capital Franchise Finance Corporation

17207 North Perimeter Drive
Scottsdale, AZ 85255
Attention: General Counsel
Telephone: (480) 585-4500
Telecopy: (480) 585-2226

B. Real Estate Commission. Lender and Borrower represent and warrant to each
other that they have dealt with no real estate or mortgage broker, agent, finder
or other intermediary in connection with the transactions contemplated by this
Agreement or the other Loan Documents. Lender and Borrower shall indemnify and
hold each other harmless from and against any costs, claims or expenses,
including attorneys' fees, arising out of the breach of their respective
representations and warranties contained within this Section.

C. Waiver and Amendment; Document Review. (1) No provisions of this Agreement or
the other Loan Documents shall be deemed waived or amended except by a written
instrument unambiguously setting forth the matter waived or amended and signed
by the party against which enforcement of such waiver or amendment is sought.
Waiver of any matter shall not be deemed a waiver of the same or any other
matter on any future occasion.

(2) In the event Borrower makes any request upon Lender requiring Lender or
Lender's attorneys to review and/or prepare (or cause to be reviewed and/or
prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Borrower shall (x) reimburse Lender promptly upon Lender's
demand for all reasonable out-of-pocket costs and expenses incurred by Lender in
connection with such review and/or preparation, including, without limitation,
reasonable attorneys' fees, and (y) pay Lender a reasonable processing and
review fee.

D. Captions. Captions are used throughout this Agreement and the other Loan
Documents for convenience of reference only and shall not be considered in any
manner in the construction or interpretation hereof.

E. Lender's Liability. Notwithstanding anything to the contrary provided in this
Agreement or the other Loan Documents, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the other Loan Documents by Lender, that (1) there shall be absolutely no
personal liability on the part of any shareholder, director, officer or employee
of Lender, with respect to any of the terms, covenants and conditions of this
Agreement or the other Loan Documents, (2) Borrower waives all claims, demands
and causes of action against Lender's officers, directors, employees and agents
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender and (3) Borrower shall look solely to the assets of Lender for the
satisfaction of each and every remedy of Borrower in the event of any breach by
Lender of any of the terms, covenants and conditions of this Agreement or the
other Loan Documents to be performed by Lender, such exculpation of liability to
be absolute and without any exception whatsoever.

F. Severability. The provisions of this Agreement and the other Loan Documents
shall be deemed severable. If any part of this Agreement or the other Loan
Documents shall be held invalid, illegal or unenforceable, the remainder shall
remain in full force and effect, and such invalid, illegal or unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

G. Construction Generally. This Agreement and the other Loan Documents have been
entered into by parties who are experienced in sophisticated and complex matters
similar to the transaction contemplated by this Agreement and the other Loan
Documents and is entered into by both parties in reliance upon the economic and
legal bargains contained therein and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party. Borrower and Lender were each represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.

H. Further Assurances. Borrower will, at its sole cost and expense, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, documents, conveyances, notes, mortgages, deeds
of trust, assignments, security agreements, financing statements and assurances
as Lender shall from time to time reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Loan Documents, to
perfect any lien or security interest granted in any of the Loan Documents and
for the better assuring and confirming of all of Lender's rights, powers and
remedies under the Loan Documents.

I. Attorneys' Fees. In the event of any judicial or other adversarial proceeding
between the parties concerning this Agreement or the other Loan Documents, the
prevailing party shall be entitled to recover its attorneys' fees and other
costs in addition to any other relief to which it may be entitled.

J. Entire Agreement. This Agreement and the other Loan Documents, together with
any other certificates, instruments or agreements to be delivered in connection
therewith, constitute the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between Borrower and Lender with respect to the
subject matter of this Agreement and the other Loan Documents. Notwithstanding
anything in this Agreement and the other Loan Documents to the contrary, with
respect to the Premises, upon the execution and delivery of this Agreement by
Borrower and Lender, any bid proposals or loan commitments with respect to the
transactions contemplated by this Agreement shall be deemed null and void and of
no further force and effect and the terms and conditions of this Agreement shall
control notwithstanding that such terms and conditions may be inconsistent with
or vary from those set forth in such bid proposals or loan commitments.

K. Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower acknowledges
that this Agreement and the other Loan Documents were substantially negotiated
in the State of Arizona, this Agreement and the other Loan Documents were
executed by Lender in the State of Arizona and executed and delivered by
Borrower in the State of Arizona, all payments under the Note will be delivered
in the State of Arizona and there are substantial contacts between the parties
and the transactions contemplated herein and the State of Arizona. For purposes
of any action or proceeding arising out of this Agreement or any of the other
Loan Documents, the parties hereto hereby expressly submit to the jurisdiction
of all federal and state courts located in the State of Arizona and Borrower
consents that it may be served with any process or paper by registered mail or
by personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be governed by and construed under the laws of the
State of Arizona, without giving effect to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions of this Agreement or the Note, then,
as to those provisions only, the laws of the states where the Premises are
located shall be deemed to apply. Nothing in this Section shall limit or
restrict the right of Lender to commence any proceeding in the federal or state
courts located in the states in which the Premises are located to the extent
Lender deems such proceeding necessary or advisable to exercise remedies
available under this Agreement or the other Loan Documents.

L. Counterparts. This Agreement and the other Loan Documents may be executed in
one or more counterparts, each of which shall be deemed an original.

M. Assignments by Lender; Binding Effect. Lender may assign in whole or in part
its rights under this Agreement, including, without limitation, in connection
with any Transfer, Participation and/or Securitization. Upon any unconditional
assignment of Lender's entire right and interest hereunder, Lender shall
automatically be relieved, from and after the date of such assignment, of
liability for the performance of any obligation of Lender contained herein. This
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and permitted
assigns, including, without limitation, any United States trustee, any debtor in
possession or any trustee appointed from a private panel.

N. Survival. Except for the conditions of Closing set forth in Section 4, which
shall be satisfied or waived as of the Closing Date, all representations,
warranties, agreements, obligations and indemnities of Borrower and Lender set
forth in this Agreement and the other Loan Documents shall survive the Closing.

O. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO
ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS
WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS
BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM THE OTHER AND ANY OF THE OTHER'S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER OR ANY OF THE OTHER'S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND
LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

P. Transfers, Participations and Securitizations. (1) A material inducement to
Lender's willingness to complete the transactions contemplated by the Loan
Documents is Borrower's agreement that Lender may, at any time, complete a
Transfer, Participation or Securitization with respect to any Note, Mortgage
and/or any of the other Loan Documents or any or all servicing rights with
respect thereto.

(2) Borrower agrees to cooperate in good faith with Lender in connection with
any such Transfer, Participation and/or Securitization of any Note, Mortgage
and/or any of the other Loan Documents, or any or all servicing rights with
respect thereto, including, without limitation (i) providing such documents,
financial and other data, and other information and materials (the
"Disclosures") which would typically be required with respect to the Borrower
Parties by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Transfer, Participation and/or
Securitization, as applicable; provided, however, the Borrower Parties shall not
be required to make Disclosures of any confidential information or any
information which has not previously been made public unless required by
applicable federal or state securities laws; and (ii) amending the terms of the
transactions evidenced by the Loan Documents to the extent necessary so as to
satisfy the requirements of purchasers, transferees, assignees, servicers,
participants, investors or selected rating agencies involved in any such
Transfer, Participation or Securitization, so long as such amendments would not
have a material adverse effect upon the Borrower Parties or the transactions
contemplated hereunder. Lender shall be responsible for preparing at its expense
any documents evidencing the amendments referred to in the preceding subitem
(ii).

(3) Borrower consents to Lender providing the Disclosures, as well as any other
information which Lender may now have or hereafter acquire with respect to the
Premises or the financial condition of the Borrower Parties to each purchaser,
transferee, assignee, servicer, participant, investor or rating agency involved
with respect to each Transfer, Participation and/or Securitization, as
applicable. Lender and Borrower (and their respective Affiliates) shall each pay
their own attorneys fees and other out-of-pocket expenses incurred in connection
with the performance of their respective obligations under this Section not to
exceed $5,000.00 in the aggregate.

(4) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (a) an Event of Default or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any Loan
Document or Other Agreement which relates to a loan or sale/leaseback
transaction which has not been the subject of a Securitization, Participation or
Transfer shall not constitute an Event of Default or a breach or default, as
applicable, under any Loan Document or Other Agreement which relates to a loan
which has been the subject of a Securitization, Participation or Transfer;

(b) an Event of Default or a breach or default, after the passage of all
applicable notice and cure or grace periods, under any Loan Document or Other
Agreement which relates to a loan which is included in any Loan Pool shall not
constitute an Event of Default or a breach or default, as applicable, under any
Loan Document or Other Agreement which relates to a loan which is included in
any other Loan Pool; (c) the Loan Documents and Other Agreements corresponding
to the loans in any Loan Pool shall not secure the obligations of any of the
Borrower Parties contained in any Loan Document or Other Agreement which does
not correspond to a loan in such Loan Pool; and (d) the Loan Documents and Other
Agreements which do not correspond to a loan in any Loan Pool shall not secure
the obligations of any of the Borrower Parties contained in any Loan Document or
Other Agreement which does correspond to a loan in such Loan Pool.



Q. Estoppel Certificate. At any time, and from time to time, each party agrees,
promptly and in no event later than fifteen (15) days after a request from the
other party, to execute, acknowledge and deliver to the other party a
certificate in the form supplied by the other party, certifying: (a) to its
knowledge, whether there are then any existing defaults by it or the other party
in the performance of their respective obligations under this Agreement or any
of the other Loan Documents, and, if there are any such defaults, specifying the
nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as of
the date first above written.

LENDER:

GE CAPITAL FRANCHISE FINANCE
CORPORATION, a Delaware corporation

By: s/s Stephen Y. Schwanz                               
Printed Name: Stephen Y. Schwanz
Its: Senior Vice President

 

 

BORROWER:

ROMACORP, INC., a Delaware corporation

By: s/s Richard A. Peabody                                 
Printed Name: Richard A. Peabody
Its: Vice President, Finance and CFO


 

STATE OF
ARIZONA                                                                  )
                                                                                                          )
SS.
COUNTY OF MARICOPA                                                           )

The foregoing instrument was acknowledged before me on December 30, 2002 by
Stephen Y. Schwanz, Senior Vice President of GE Capital Franchise Finance
Corporation, a Delaware corporation, on behalf of the corporation.



Notary Public

My Commission Expires:



 

 

 

STATE OF ARIZONA                                              )
                                                                                      )
SS.
COUNTY OF MARICOPA                                       )

The foregoing instrument was acknowledged before me on December 30, 2002 by
Richard A. Peabody, Vice President, Finance and CFO of  Romacorp, Inc., a
Delaware corporation, on behalf of the corporation.



Notary Public

My Commission Expires:

 

 

--------------------------------------------------------------------------------



SCHEDULE I

FEE PREMISES

 

GECFF

FILE #

UNIT #

CITY

STATE

8001-4907

3039

Hoover

AL

8001-4909

3067

Little Rock

AR

8001-4914

3045

Alamonte Springs

FL

8001-4923

3058

Miami

FL

8001-4925

3061

Orange Park

FL

8001-4926

3037

Orlando

FL

8001-4937

3041

Springfield

MO

8001-4949

3046

Corpus Christi

TX

8001-4945

3042

Tulsa

OK

8001-4958

3071

Waco

TX

8001-4952

3036

Grapevine

TX

8001-4930

3075

Panama City Beach

FL

8001-4935

3078

Bowie

MD

8001-4944

3073

Oklahoma City

OK

8001-4947

3079

Johnson City

TN

 

SCHEDULE II

GROUND LEASED PREMISES

GECFF

FILE #

UNIT #

CITY

STATE

8001-4939

3065

Pineville

NC

8001-4940

3059

Henderson

NV

8001-4942

3060

Las Vegas

NV

8001-4946

3064

Greenville

SC

8001-4915

3069

Boynton Beach

FL

8001-4929

3083

Orlando

FL

8001-4933

3077

Augusta

GA

8001-4936

3082

Owings Mills

MD

8001-4938

3080

Fayetteville

NC

8001-4951

3049

Dallas

TX

 

SCHEDULE III

SPACE LEASED PREMISES

GECFF

FILE #

STORE #

8001-4906

3051

8001-4908

3076

8001-4910

3048

8001-4911

3006

8001-4912

3020

8001-4913

3009

8001-4916

3044

8001-4917

3015

8001-4918

3062

8001-4919

3063

8001-4920

3033

8001-4921

3070

8001-4922

3034

8001-4924

3031

8001-4927

3038

8001-4928

3047

8001-4931

3003

8001-4932

3010

8001-4934

3068

8001-4941

3018

8001-4943

3087

8001-4950

3024

8001-4953

3074

8001-4954

3026

8001-4955

3030

8001-4956

3052

8001-4957

3053

 

SCHEDULE IV

RELEASE PREPAYMENTS

Ground Leased Premises

GECFF

FILE #

UNIT #

CITY

STATE

PREPAYMENT AMOUNT

8001-4939

3065

Pineville

NC

$ 370,000

8001-4940

3059

Henderson

NV

370,000

8001-4942

3060

Las Vegas

NV

770,000

8001-4946

3064

Greenville

SC

370,000

8001-4915

3069

Boynton Beach

FL

200,000

8001-4929

3083

Orlando

FL

250,000

8001-4933

3077

Augusta

GA

370,000

8001-4936

3082

Owings Mills

MD

360,000

8001-4938

3080

Fayetteville

NC

360,000

8001-4951

3049

Dallas

TX

50,000

 

Space Lease Premises

GECFF

FILE #

STORE #

PREPAYMENT AMOUNT

8001-4906

3051

$ 50,000

8001-4908

3076

50,000

8001-4910

3048

200,000

8001-4911

3006

50,000

8001-4912

3020

100,000

8001-4913

3009

50,000

8001-4916

3044

100,000

8001-4917

3015

150,000

8001-4918

3062

50,000

8001-4919

3063

100,000

8001-4920

3033

50,000

8001-4921

3070

50,000

8001-4922

3034

100,000

8001-4924

3031

200,000

8001-4927

3038

200,000

8001-4928

3047

200,000

8001-4931

3003

150,000

8001-4932

3010

200,000

8001-4934

3068

50,000

8001-4941

3018

100,000

8001-4943

3087

50,000

8001-4950

3024

100,000

8001-4953

3074

50,000

8001-4954

3026

100,000

8001-4955

3030

50,000

8001-4956

3052

100,000

8001-4957

3053

50,000

